DETAILED ACTION
Election/Restriction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
This application contains claims directed to the following patentably distinct species of: 
Species of the sensing system:
	•	Species I as shown in Figure(s) 3A-3B, and further disclosed in  [0064]-[0066]
•	Species II as shown in Figure(s) 4A-4B, and further disclosed in [0066]-[0081]
The species are independent or distinct because the claims to different species recite the mutually exclusive characteristics of species such as:  
•	Species I and Species II are independent or distinct because unlike Figure(s) 3A-3B, the ultrasound receiver in Figure(s) 4A-4B overlies the ultrasonic transmitter 308, and further includes an array of sensor pixel circuits 432 disposed on a substrate 434 and a piezoelectric receiver layer 436 (see [0071]) this is done to generate and output electrical output signals corresponding to the detected ultrasonic reflections (see [0066]). In addition, these species are not obvious variants of each other based on the current record.

Upon election of Species II above, Applicant is further required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the Claim(s) shall be restricted if no generic claim is finally 
•	Species II1 as shown in Figure(s) 4A, and further disclosed in [0066]-[0081]
•	Species II2 as shown in Figure(s) 4B, and further disclosed in [0066]-[0081]
The species are independent or distinct because the claims to different species recite the mutually exclusive characteristics of species such as:  
•	Species II1 and Species II2 are independent or distinct because while Figure(s) 4A has ultrasonic receiver 310 overlying the ultrasonic transmitter 308 under platen 306, Figure(s) 4B has an ultrasonic transceiver array 450 under a platen 306 (see [0074]). In addition, these species are not obvious variants of each other based on the current record.

This application further contains claims directed to the following patentably distinct species of: 
Species of the mobile device with ultrasonic sensing system and positioning the fingerprint sensor:
	•	Species 1 as shown in Figure(s) 5, and further disclosed in [0082]-[0083] 
•	Species 2 as shown in Figure(s) 6, and further disclosed in [0084] 
•	Species 3 as shown in Figure(s) 18, and further disclosed in [0156] 
The species are independent or distinct because the claims to different species recite the mutually exclusive characteristics of species such as:  
•	Species 1 and Species 2 are independent or distinct because unlike Species 2, the fingerprint sensor in Species 1 is not under display; instead, the sensor 525 is placed in a cut-out region of the cover glass of the display 510 (see [0081]-[0084]).  Wherein in Species 2, the sensor 525 is placed in a cut-out region of the cover glass of the display 510, the sensor 625 is placed in (see [0084]). In addition, these species are not obvious variants of each other based on the current record.
•	Species 1 and Species 3 are further independent or distinct because unlike Species 3, the fingerprint sensor in Species 1 is not under display; instead, the sensor 525 is placed in a cut-out region of the cover glass of the display 510 (see [0081]-[0084]). Wherein in Species 3, a capacitive sensing mode and an ultrasonic sensing mode with a fingerprint sensor 525 positioned behind a display 510 of an electronic device 505 to wake up the electronic device 505. (See [0156]).  In addition, these species are not obvious variants of each other based on the current record.
•	Species 2 and Species 3 are further independent or distinct because unlike Species 3, the sensor 525 in Species 2 is placed in a region of a display 610 through which visual image content can be displayed.  (see [0084]).  Wherein in Species 3, a capacitive sensing mode and an ultrasonic sensing mode with a fingerprint sensor 525 positioned behind a display 510 of an electronic device 505 to wake up the electronic device 505. (See [0156]).  In addition, these species are not obvious variants of each other based on the current record.

This application further contains claims directed to the following patentably distinct species of: 
Species of the ultrasonic sensor system:
	•	Species A as shown in Figure(s) 7, and further disclosed in [0091]-[0093] 
•	Species B as shown in Figure(s) 8A-8B, and further disclosed in [0094]-[0100] 
•	Species C as shown in Figure(s) 9A-9B, and further disclosed in [0101]-[0106]  

•	Species E as shown in Figure(s) 11A-11F, and further disclosed in [0110]-[0120] 
•	Species F as shown in Figure(s) 12A-12F, and further disclosed in [0121]-[0122] 
•	Species G as shown in Figure(s) 13A-13B, and further disclosed in [0123]-[0126] 
•	Species H as shown in Figure(s) 14A-14B, and further disclosed in [0127]-[0138]
•	Species I as shown in Figure(s) 16A-16D, and further disclosed in [0141]-[0148] 
•	Species J as shown in Figure(s) 19, and further disclosed in [0157] 
The species are independent or distinct because the claims to different species recite the mutually exclusive characteristics of species such as:  
•	Species A and Species B are independent or distinct because in Species A, an ultrasonic sensor system 700 is located underneath or underlying a platen 710. (see [0084]) and a flexible printed circuit board (FPC) 725 is wrapped around the sensor substrate 740 and the sensor housing 730, and attached to a backside of the sensor housing 730. (see [0092]); furthermore, unlike Species A, Species B has configurations of a plurality of thin film layers 810, 815, 820, 825, 830, 835, 845, and 850 form the OLED display 865 that underlies a platen 805. (see [0094]-[0095]); including a sensor substrate 870, a piezoelectric transceiver layer 880 coupled to the sensor substrate 870, a transceiver electrode layer 885, a passivation layer 890, and an FPC 875 coupled to the sensor substrate 870 (see [0100]) . In addition, these species are not obvious variants of each other based on the current record.
•	Species A and Species C are independent or distinct because in Species A, an ultrasonic sensor system 700 is located underneath or underlying a platen 710. (see [0084]) and a flexible printed circuit board (FPC) 725 is wrapped around the sensor substrate 740 and the sensor housing 730, and attached to a backside of the sensor housing 730. (see [0092]); furthermore, Species C (see [0102]) or to permit effective transmission of ultrasonic waves or a mechanical stress isolation layer 993 and an adhesive layer 994 is added to the ultrasonic fingerprint sensor system 995 to allow for attachment or bonding to the display 965 with minimal transference of stresses to the display 965 and/or ultrasonic fingerprint sensor system 995. (see [0104]). In addition, these species are not obvious variants of each other based on the current record.
•	Species A and Species D are independent or distinct because in Species A, an ultrasonic sensor system 700 is located underneath or underlying a platen 710. (see [0084]) and a flexible printed circuit board (FPC) 725 is wrapped around the sensor substrate 740 and the sensor housing 730, and attached to a backside of the sensor housing 730. (see [0092]); furthermore, Species D has device 1000 including an ultrasonic fingerprint sensor system 1095 underlying a display 1065 and an acoustic path 1050 from the ultrasonic fingerprint sensor system 1095 (see [0107]) or the multi-functional film 1055 may be replaced by an adhesive layer 1060 that connects the ultrasonic fingerprint sensor system 1095 to the  display 1065 (see [0108]). In addition, these species are not obvious variants of each other based on the current record.
•	Species A and Species E are independent or distinct because in Species A, an ultrasonic sensor system 700 is located underneath or underlying a platen 710. (see [0084]) and a flexible printed circuit board (FPC) 725 is wrapped around the sensor substrate 740 and the sensor housing 730, and attached to a backside of the sensor housing 730 (see [0092]); furthermore, Species E does not include additional backing layers or structures underlying the passivation layer 1150 of the ultrasonic fingerprint sensor system 1100. In this configuration, air serves as an effective backing layer (See [0113]); or the ultrasonic fingerprint sensor system further includes a foam backing layer 1155 (also referred to as a "foam backer" or "foam layer") and a stiffener 1160 (See [0113]); or the ultrasonic fingerprint sensor system 1100 further includes a stiffener 1160 and a cavity 1165 […] The cavity 1165 forms an air backing layer that may provide a substantial acoustic impedance mismatch with the piezoelectric transceiver layer 1140, transceiver electrode layer 1145, and passivation layer 1150 so that the cavity 1165 can provide total or near-total reflection of propagating ultrasonic waves (See [0116]); or the ultrasonic fingerprint sensor system 1100 further includes a sensor housing 1170 and a cavity 1165 […] The cavity 1165 forms an air gap or air backing layer (also referred to as an "air backer") between the sensor housing 1170 and at least the passivation layer 1150 of the ultrasonic fingerprint sensor system 1100. In some implementations, the sensor housing 1170 includes one or more layers of plastic or metal (see [0117]); or the mechanical stress isolation layer 1110 may be formed as a molded structure around the ultrasonic fingerprint sensor system 1100. Instead of an adhesive layer positioned between the mechanical stress isolation layer 1110 and the sensor substrate 1130 and instead of an edge seal around the ultrasonic fingerprint sensor system 1100 in the "receiver down" orientation, the mechanical stress isolation layer 1110 may be molded to surround the ultrasonic fingerprint sensor system 1100 as a package. Thus, the mechanical stress isolation layer 1110 is formed on the front side, edges, and back side of the ultrasonic fingerprint sensor system 1100 (see [0118]); and includes a foam backing layer 1155 underlying the passivation layer 1150. The foam backing layer 1155 may serve one or both of a mechanical function (e.g., cushion) and acoustic function (e.g., reflection of ultrasonic waves). An electrical shield 1175 may be disposed on the back side of the ultrasonic fingerprint sensor system 1100, where the mechanical stress isolation layer 1110 on the back side is positioned between the electrical shield 1175 and the foam backing layer 1155 (See [0119]); or the mechanical stress isolation layer 1110 may be formed as a molded (see [0118]); and includes an electrical shield 1175 underlying the mechanical stress isolation layer 1110 on the back side (see [0120]). In addition, these species are not obvious variants of each other based on the current record.
•	Species A and Species F are independent or distinct because in Species A, an ultrasonic sensor system 700 is located underneath or underlying a platen 710. (see [0084]) and a flexible printed circuit board (FPC) 725 wrapped around the sensor substrate 740 and the sensor housing 730, and attached to a backside of the sensor housing 730 (see [0092]); furthermore, Species F has the ultrasonic fingerprint sensor system 1200 in the “receiver up” orientation with the piezoelectric transceiver layer 1240 coupled to and overlying the sensor substrate 1230 with a plurality of sensor pixel circuits 1235 disposed thereon. The transceiver electrode layer 1245 coupled to and overlying the piezoelectric transceiver layer 1240, and the passivation layer 1250 overlying the transceiver electrode layer 1245 or at least portions of the transceiver electrode layer 1245 (see [0122]); or a foam backing layer 1255 along with one or both of a stiffener 1260 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]); or and a cavity 1265 and one or both of a stiffener 1260 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]); or and a cavity 1265 and one or both of a housing 1270 and an electrical shield (see [0122]); or the mechanical stress isolation layer 1210 molded around the ultrasonic fingerprint sensor system 1200, where a foam backing layer 1255 underlies the sensor substrate 1230 and an electrical shield 1275 underlies the mechanical stress isolation layer 1210 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]); or the mechanical stress isolation layer 1210 may be molded around the ultrasonic fingerprint sensor system 1200, where an electrical shield 1275 underlies the mechanical stress isolation layer 1210 at the back side of the ultrasonic fingerprint sensor system 1200. There is no foam backing layer 1255. (see [0122]). In addition, these species are not obvious variants of each other based on the current record.
•	Species A and Species G are independent or distinct because in Species A, an ultrasonic sensor system 700 is located underneath or underlying a platen 710. (see [0084]) and a flexible printed circuit board (FPC) 725 is wrapped around the sensor substrate 740 and the sensor housing 730, and attached to a backside of the sensor housing 730 (see [0092]); furthermore, Species G has the ultrasonic sensor systems 1300 including a foam backing layer 1355 in a “receiver down” orientation (see [0123]); […] and one or both of a stiffener 1360 and an electrical shield that underlies the foam backing layer. One or both of the stiffener 1360 and the electrical attached or bonded to the foam backing layer 1355 via an adhesive layer 1357 (see [0125]); or a plastic layer 1365 underlies the foam backing layer 1355, and a metal layer 1370 underlies the plastic layer 1365. The plastic layer 1365 is attached or bonded to the foam backing layer 1355 via an adhesive layer 1357 (see [0125]). In addition, these species are not obvious variants of each other based on the current record.
•	Species A and Species H are independent or distinct because in Species A, an ultrasonic sensor system 700 is located underneath or underlying a platen 710. (see [0084]) and a flexible (see [0092]); furthermore, Species H has the flexible ultrasonic sensor system 1495 in a “receiver up” orientation (see [0127]); […], and a piezoelectric transceiver layer 1480 coupled to and disposed on the flexible substrate 1470 […] and further, the flexible ultrasonic sensor system 1495 further includes an optional backing layer 1492 on the back side of the flexible ultrasonic sensor system 1495 (see [0128]); or the flexible ultrasonic sensor system 1495 in a “receiver down” orientation (see [0134]) and a piezoelectric transceiver layer 1480 coupled to and underlie the flexible substrate 1470. An electrode layer 1485 may be coupled to and underlie the piezoelectric transceiver layer 1480, and a passivation layer 1490 may underlie at least a portion of the electrode layer 1485. An FPC 1475 coupled to and underlie the flexible substrate 1470. The flexible ultrasonic sensor system 1495 further includes an optional backing layer 1492 on the back side of the flexible ultrasonic sensor system 1495. The backing layer 1492 may include one or both of an optically non-transparent layer and an electrically conductive blocking layer to serve a light-blocking function and/or an electrical shielding function.  (see [0135]). In addition, these species are not obvious variants of each other based on the current record.
•	Species A and Species I are independent or distinct because in Species A, an ultrasonic sensor system 700 is located underneath or underlying a platen 710. (see [0084]) and a flexible printed circuit board (FPC) 725 is wrapped around the sensor substrate 740 and the sensor housing 730, and attached to a backside of the sensor housing 730. (see [0092]); furthermore, Species I has the display that includes a porous black foam as a second light-blocking layer 1625 and a thick copper tape as a second electrical shielding layer 1635 (see [0142]); or a porous black foam as the second light-blocking layer 1625 and the thick copper tape as the second electrical shielding layer (see [0143]); or a porous black foam and a thick copper tape provided with or subsequent to bonding the first light-blocking layer 1615 and the first electrical shielding layer 1620 to the back side of the display 1610 (see [0144]); or a porous black foam and a thick copper tape provided with or subsequent to bonding the first light-blocking layer 1615 and the first electrical shielding layer 1620 to the back side of the display 1610. The porous black foam as a second light-blocking layer 1625 and the thick copper tape as a second electrical shielding layer 1635 disposed on the back side of the first electrical shielding layer 1620. Wherein the porous black foam and the thick copper cover an ultrasonic sensor system 1630 at the back side. (see [0145]). In addition, these species are not obvious variants of each other based on the current record.
•	Species B and Species C are independent or distinct because Species B has configurations of a plurality of thin film layers 810, 815, 820, 825, 830, 835, 845, and 850 form the OLED display 865 that underlies a platen 805. (see [0094]-[0095]); including a sensor substrate 870, a piezoelectric transceiver layer 880 coupled to the sensor substrate 870, a transceiver electrode layer 885, a passivation layer 890, and an FPC 875 coupled to the sensor substrate 870 (see [0100]); wherein, Species C has a non-porous light-blocking layer 955 and a thin electrical shielding layer 960 (see [0102]) or to permit effective transmission of ultrasonic waves or a mechanical stress isolation layer 993 and an adhesive layer 994 is added to the ultrasonic fingerprint sensor system 995 to allow for attachment or bonding to the display 965 with minimal transference of stresses to the display 965 and/or ultrasonic fingerprint sensor system 995. (see [0104]). In addition, these species are not obvious variants of each other based on the current record.
•	Species B and Species D are independent or distinct because Species B has configurations of a plurality of thin film layers 810, 815, 820, 825, 830, 835, 845, and 850 form the OLED display (see [0094]-[0095]); including a sensor substrate 870, a piezoelectric transceiver layer 880 coupled to the sensor substrate 870, a transceiver electrode layer 885, a passivation layer 890, and an FPC 875 coupled to the sensor substrate 870 (see [0100]); wherein, Species D has device 1000 including an ultrasonic fingerprint sensor system 1095 underlying a display 1065 and an acoustic path 1050 from the ultrasonic fingerprint sensor system 1095 (see [0107]) or the multi-functional film 1055 may be replaced by an adhesive layer 1060 that connects the ultrasonic fingerprint sensor system 1095 to the  display 1065 (see [0108]). In addition, these species are not obvious variants of each other based on the current record.
•	Species B and Species E are independent or distinct because Species B has configurations of a plurality of thin film layers 810, 815, 820, 825, 830, 835, 845, and 850 form the OLED display 865 that underlies a platen 805. (see [0094]-[0095]); including a sensor substrate 870, a piezoelectric transceiver layer 880 coupled to the sensor substrate 870, a transceiver electrode layer 885, a passivation layer 890, and an FPC 875 coupled to the sensor substrate 870 (see [0100]); wherein, Species E does not include additional backing layers or structures underlying the passivation layer 1150 of the ultrasonic fingerprint sensor system 1100. In this configuration, air serves as an effective backing layer (See [0113]); or the ultrasonic fingerprint sensor system further includes a foam backing layer 1155 (also referred to as a "foam backer" or "foam layer") and a stiffener 1160 underlying the foam backing layer 1155 relative to the ultrasonic fingerprint sensor system 1100 of Figure 11A (See [0113]); or the ultrasonic fingerprint sensor system 1100 further includes a stiffener 1160 and a cavity 1165 […] The cavity 1165 forms an air backing layer that may provide a substantial acoustic impedance mismatch with the piezoelectric transceiver layer 1140, transceiver electrode layer 1145, and passivation layer 1150 so that the cavity 1165 can provide total or near-total reflection of propagating ultrasonic waves (See [0116]); or the ultrasonic (see [0117]); or the mechanical stress isolation layer 1110 may be formed as a molded structure around the ultrasonic fingerprint sensor system 1100. Instead of an adhesive layer positioned between the mechanical stress isolation layer 1110 and the sensor substrate 1130 and instead of an edge seal around the ultrasonic fingerprint sensor system 1100 in the "receiver down" orientation, the mechanical stress isolation layer 1110 may be molded to surround the ultrasonic fingerprint sensor system 1100 as a package. Thus, the mechanical stress isolation layer 1110 is formed on the front side, edges, and back side of the ultrasonic fingerprint sensor system 1100 (see [0118]); and includes a foam backing layer 1155 underlying the passivation layer 1150. The foam backing layer 1155 may serve one or both of a mechanical function (e.g., cushion) and acoustic function (e.g., reflection of ultrasonic waves). An electrical shield 1175 may be disposed on the back side of the ultrasonic fingerprint sensor system 1100, where the mechanical stress isolation layer 1110 on the back side is positioned between the electrical shield 1175 and the foam backing layer 1155 (See [0119]); or the mechanical stress isolation layer 1110 may be formed as a molded structure around the ultrasonic fingerprint sensor system 1100. Instead of an adhesive layer positioned between the mechanical stress isolation layer 1110 and the sensor substrate 1130 and instead of an edge seal around the ultrasonic fingerprint sensor system 1100 in the "receiver down" orientation, the mechanical stress isolation layer 1110 may be molded to surround the ultrasonic fingerprint sensor system 1100 as a package. Thus, the mechanical stress isolation layer 1110 is formed on the front side, edges, and back side of the ultrasonic fingerprint sensor system 1100 (see [0118]); and includes an electrical shield 1175 underlying the mechanical stress isolation layer 1110 on the back side (see [0120]). In addition, these species are not obvious variants of each other based on the current record.
•	Species B and Species F are independent or distinct because Species B has configurations of a plurality of thin film layers 810, 815, 820, 825, 830, 835, 845, and 850 form the OLED display 865 that underlies a platen 805. (see [0094]-[0095]); including a sensor substrate 870, a piezoelectric transceiver layer 880 coupled to the sensor substrate 870, a transceiver electrode layer 885, a passivation layer 890, and an FPC 875 coupled to the sensor substrate 870 (see [0100]); wherein, Species F has the ultrasonic fingerprint sensor system 1200 in the “receiver up” orientation with the piezoelectric transceiver layer 1240 coupled to and overlying the sensor substrate 1230 with a plurality of sensor pixel circuits 1235 disposed thereon. The transceiver electrode layer 1245 coupled to and overlying the piezoelectric transceiver layer 1240, and the passivation layer 1250 overlying the transceiver electrode layer 1245 or at least portions of the transceiver electrode layer 1245 (see [0122]); or a foam backing layer 1255 along with one or both of a stiffener 1260 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]); or and a cavity 1265 and one or both of a stiffener 1260 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]); or and a cavity 1265 and one or both of a housing 1270 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]); or the mechanical stress isolation layer 1210 molded around the ultrasonic fingerprint sensor system 1200, where a foam backing layer 1255 underlies the sensor substrate 1230 and an electrical shield 1275 underlies the mechanical stress isolation layer 1210 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]); or the mechanical stress isolation layer 1210 may be molded around the ultrasonic fingerprint sensor system 1200, where an electrical shield 1275 underlies the mechanical stress isolation layer 1210 at the back side of the ultrasonic fingerprint sensor system 1200. There is no foam backing layer 1255. (see [0122]). In addition, these species are not obvious variants of each other based on the current record.
•	Species B and Species G are independent or distinct because Species B has configurations of a plurality of thin film layers 810, 815, 820, 825, 830, 835, 845, and 850 form the OLED display 865 that underlies a platen 805. (see [0094]-[0095]); including a sensor substrate 870, a piezoelectric transceiver layer 880 coupled to the sensor substrate 870, a transceiver electrode layer 885, a passivation layer 890, and an FPC 875 coupled to the sensor substrate 870 (see [0100]); wherein, Species G has the ultrasonic sensor systems 1300 including a foam backing layer 1355 in a “receiver down” orientation (see [0123]); […] and one or both of a stiffener 1360 and an electrical shield that underlies the foam backing layer. One or both of the stiffener 1360 and the electrical attached or bonded to the foam backing layer 1355 via an adhesive layer 1357 (see [0125]); or a plastic layer 1365 underlies the foam backing layer 1355, and a metal layer 1370 underlies the plastic layer 1365. The plastic layer 1365 is attached or bonded to the foam backing layer 1355 via an adhesive layer 1357 (see [0125]). In addition, these species are not obvious variants of each other based on the current record.
•	Species B and Species H are independent or distinct because Species B has configurations of a plurality of thin film layers 810, 815, 820, 825, 830, 835, 845, and 850 form the OLED display 865 that underlies a platen 805. (see [0094]-[0095]); including a sensor substrate 870, a piezoelectric transceiver layer 880 coupled to the sensor substrate 870, a transceiver electrode layer 885, a passivation layer 890, and an FPC 875 coupled to the sensor substrate 870 (see [0100]); wherein,  Species H has the flexible ultrasonic sensor system 1495 in a “receiver up” orientation (see [0127]); […], and a piezoelectric transceiver layer 1480 coupled to and disposed on the flexible substrate 1470 […] and further, the flexible ultrasonic sensor system 1495 further includes an optional backing layer 1492 on the back side of the flexible ultrasonic sensor system 1495 (see [0128]); or the flexible ultrasonic sensor system 1495 in a “receiver down” orientation (see [0134]) and a piezoelectric transceiver layer 1480 coupled to and underlie the flexible substrate 1470. An electrode layer 1485 may be coupled to and underlie the piezoelectric transceiver layer 1480, and a passivation layer 1490 may underlie at least a portion of the electrode layer 1485. An FPC 1475 coupled to and underlie the flexible substrate 1470. The flexible ultrasonic sensor system 1495 further includes an optional backing layer 1492 on the back side of the flexible ultrasonic sensor system 1495. The backing layer 1492 may include one or both of an optically non-transparent layer and an electrically conductive blocking layer to serve a light-blocking function and/or an electrical shielding function.  (see [0135]). In addition, these species are not obvious variants of each other based on the current record.
•	Species B and Species I are independent or distinct because Species B has configurations of a plurality of thin film layers 810, 815, 820, 825, 830, 835, 845, and 850 form the OLED display 865 that underlies a platen 805. (see [0094]-[0095]); including a sensor substrate 870, a piezoelectric transceiver layer 880 coupled to the sensor substrate 870, a transceiver electrode layer 885, a passivation layer 890, and an FPC 875 coupled to the sensor substrate 870 (see [0100]); wherein, Species I has the display that includes a porous black foam as a second light-blocking layer 1625 and a thick copper tape as a second electrical shielding layer 1635 (see [0142]); or a porous black foam as the second light-blocking layer 1625 and the thick copper tape as the second electrical shielding layer 1635 is entirely removed or never provided on the back side of the display (see [0143]); or a porous black foam and a thick copper tape provided with or subsequent to bonding the first light-blocking layer 1615 and the first electrical shielding layer 1620 to the back side of the display 1610 (see [0144]); or a porous black foam and a thick copper tape provided with or subsequent to bonding the first light-blocking layer 1615 and the first electrical shielding layer 1620 to the back side of the display 1610. The porous black foam as a second light-blocking layer 1625 and the thick copper tape as a second electrical shielding layer 1635 disposed on the back side of the first electrical shielding layer 1620. Wherein the porous black foam and the thick copper cover an ultrasonic sensor system 1630 at the back side. (see [0145]). In addition, these species are not obvious variants of each other based on the current record.
•	Species C and Species D are independent or distinct because Species C has a non-porous light-blocking layer 955 and a thin electrical shielding layer 960 (see [0102]) or to permit effective transmission of ultrasonic waves or a mechanical stress isolation layer 993 and an adhesive layer 994 is added to the ultrasonic fingerprint sensor system 995 to allow for attachment or bonding to the display 965 with minimal transference of stresses to the display 965 and/or ultrasonic fingerprint sensor system 995. (see [0104]); 	wherein, Species D has device 1000 including an ultrasonic fingerprint sensor system 1095 underlying a display 1065 and an acoustic path 1050 from the ultrasonic fingerprint sensor system 1095 (see [0107]) or the multi-functional film 1055 may be replaced by an adhesive layer 1060 that connects the ultrasonic fingerprint sensor system 1095 to the  display 1065 (see [0108]). In addition, these species are not obvious variants of each other based on the current record.
•	Species C and Species E are independent or distinct because Species C has a non-porous light-blocking layer 955 and a thin electrical shielding layer 960 (see [0102]) or to permit effective transmission of ultrasonic waves or a mechanical stress isolation layer 993 and an adhesive layer (see [0104]); 	wherein, Species E does not include additional backing layers or structures underlying the passivation layer 1150 of the ultrasonic fingerprint sensor system 1100. In this configuration, air serves as an effective backing layer (See [0113]); or the ultrasonic fingerprint sensor system further includes a foam backing layer 1155 (also referred to as a "foam backer" or "foam layer") and a stiffener 1160 underlying the foam backing layer 1155 relative to the ultrasonic fingerprint sensor system 1100 of Figure 11A (See [0113]); or the ultrasonic fingerprint sensor system 1100 further includes a stiffener 1160 and a cavity 1165 […] The cavity 1165 forms an air backing layer that may provide a substantial acoustic impedance mismatch with the piezoelectric transceiver layer 1140, transceiver electrode layer 1145, and passivation layer 1150 so that the cavity 1165 can provide total or near-total reflection of propagating ultrasonic waves (See [0116]); or the ultrasonic fingerprint sensor system 1100 further includes a sensor housing 1170 and a cavity 1165 […] The cavity 1165 forms an air gap or air backing layer (also referred to as an "air backer") between the sensor housing 1170 and at least the passivation layer 1150 of the ultrasonic fingerprint sensor system 1100. In some implementations, the sensor housing 1170 includes one or more layers of plastic or metal (see [0117]); or the mechanical stress isolation layer 1110 may be formed as a molded structure around the ultrasonic fingerprint sensor system 1100. Instead of an adhesive layer positioned between the mechanical stress isolation layer 1110 and the sensor substrate 1130 and instead of an edge seal around the ultrasonic fingerprint sensor system 1100 in the "receiver down" orientation, the mechanical stress isolation layer 1110 may be molded to surround the ultrasonic fingerprint sensor system 1100 as a package. Thus, the mechanical stress isolation layer 1110 is formed on the front side, edges, and (see [0118]); and includes a foam backing layer 1155 underlying the passivation layer 1150. The foam backing layer 1155 may serve one or both of a mechanical function (e.g., cushion) and acoustic function (e.g., reflection of ultrasonic waves). An electrical shield 1175 may be disposed on the back side of the ultrasonic fingerprint sensor system 1100, where the mechanical stress isolation layer 1110 on the back side is positioned between the electrical shield 1175 and the foam backing layer 1155 (See [0119]); or the mechanical stress isolation layer 1110 may be formed as a molded structure around the ultrasonic fingerprint sensor system 1100. Instead of an adhesive layer positioned between the mechanical stress isolation layer 1110 and the sensor substrate 1130 and instead of an edge seal around the ultrasonic fingerprint sensor system 1100 in the "receiver down" orientation, the mechanical stress isolation layer 1110 may be molded to surround the ultrasonic fingerprint sensor system 1100 as a package. Thus, the mechanical stress isolation layer 1110 is formed on the front side, edges, and back side of the ultrasonic fingerprint sensor system 1100 (see [0118]); and includes an electrical shield 1175 underlying the mechanical stress isolation layer 1110 on the back side (see [0120]). In addition, these species are not obvious variants of each other based on the current record.
•	Species C and Species F are independent or distinct because Species C has a non-porous light-blocking layer 955 and a thin electrical shielding layer 960 (see [0102]) or to permit effective transmission of ultrasonic waves or a mechanical stress isolation layer 993 and an adhesive layer 994 is added to the ultrasonic fingerprint sensor system 995 to allow for attachment or bonding to the display 965 with minimal transference of stresses to the display 965 and/or ultrasonic fingerprint sensor system 995. (see [0104]); 	wherein, Species F has the ultrasonic fingerprint sensor system 1200 in the “receiver up” orientation with the piezoelectric transceiver layer 1240 (see [0122]); or a foam backing layer 1255 along with one or both of a stiffener 1260 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]); or and a cavity 1265 and one or both of a stiffener 1260 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]); or and a cavity 1265 and one or both of a housing 1270 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]); or the mechanical stress isolation layer 1210 molded around the ultrasonic fingerprint sensor system 1200, where a foam backing layer 1255 underlies the sensor substrate 1230 and an electrical shield 1275 underlies the mechanical stress isolation layer 1210 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]); or the mechanical stress isolation layer 1210 may be molded around the ultrasonic fingerprint sensor system 1200, where an electrical shield 1275 underlies the mechanical stress isolation layer 1210 at the back side of the ultrasonic fingerprint sensor system 1200. There is no foam backing layer 1255. (see [0122]). In addition, these species are not obvious variants of each other based on the current record.
•	Species C and Species G are independent or distinct because Species C has a non-porous light-blocking layer 955 and a thin electrical shielding layer 960 (see [0102]) or to permit effective transmission of ultrasonic waves or a mechanical stress isolation layer 993 and an adhesive layer 994 is added to the ultrasonic fingerprint sensor system 995 to allow for attachment or bonding to the display 965 with minimal transference of stresses to the display 965 and/or ultrasonic (see [0104]); 	wherein, Species G has the ultrasonic sensor systems 1300 including a foam backing layer 1355 in a “receiver down” orientation (see [0123]); […] and one or both of a stiffener 1360 and an electrical shield that underlies the foam backing layer. One or both of the stiffener 1360 and the electrical attached or bonded to the foam backing layer 1355 via an adhesive layer 1357 (see [0125]); or a plastic layer 1365 underlies the foam backing layer 1355, and a metal layer 1370 underlies the plastic layer 1365. The plastic layer 1365 is attached or bonded to the foam backing layer 1355 via an adhesive layer 1357 (see [0125]). In addition, these species are not obvious variants of each other based on the current record.
•	Species C and Species H are independent or distinct because Species C has a non-porous light-blocking layer 955 and a thin electrical shielding layer 960 (see [0102]) or to permit effective transmission of ultrasonic waves or a mechanical stress isolation layer 993 and an adhesive layer 994 is added to the ultrasonic fingerprint sensor system 995 to allow for attachment or bonding to the display 965 with minimal transference of stresses to the display 965 and/or ultrasonic fingerprint sensor system 995. (see [0104]); 	wherein, Species H has the flexible ultrasonic sensor system 1495 in a “receiver up” orientation (see [0127]); […], and a piezoelectric transceiver layer 1480 coupled to and disposed on the flexible substrate 1470 […] and further, the flexible ultrasonic sensor system 1495 further includes an optional backing layer 1492 on the back side of the flexible ultrasonic sensor system 1495 (see [0128]); or the flexible ultrasonic sensor system 1495 in a “receiver down” orientation (see [0134]) and a piezoelectric transceiver layer 1480 coupled to and underlie the flexible substrate 1470. An electrode layer 1485 may be coupled to and underlie the piezoelectric transceiver layer 1480, and a passivation layer 1490 may underlie at least a portion of the electrode layer 1485. An FPC 1475 coupled to and underlie the flexible substrate 1470. The flexible ultrasonic sensor system 1495 further includes an optional backing layer 1492 on the back (see [0135]). In addition, these species are not obvious variants of each other based on the current record.
•	Species C and Species I are independent or distinct because Species C has a non-porous light-blocking layer 955 and a thin electrical shielding layer 960 (see [0102]) or to permit effective transmission of ultrasonic waves or a mechanical stress isolation layer 993 and an adhesive layer 994 is added to the ultrasonic fingerprint sensor system 995 to allow for attachment or bonding to the display 965 with minimal transference of stresses to the display 965 and/or ultrasonic fingerprint sensor system 995. (see [0104]); 	wherein, Species I has the display that includes a porous black foam as a second light-blocking layer 1625 and a thick copper tape as a second electrical shielding layer 1635 (see [0142]); or a porous black foam as the second light-blocking layer 1625 and the thick copper tape as the second electrical shielding layer 1635 is entirely removed or never provided on the back side of the display 1610 (see [0143]); or a porous black foam and a thick copper tape provided with or subsequent to bonding the first light-blocking layer 1615 and the first electrical shielding layer 1620 to the back side of the display 1610 (see [0144]); or a porous black foam and a thick copper tape provided with or subsequent to bonding the first light-blocking layer 1615 and the first electrical shielding layer 1620 to the back side of the display 1610. The porous black foam as a second light-blocking layer 1625 and the thick copper tape as a second electrical shielding layer 1635 disposed on the back side of the first electrical shielding layer 1620. Wherein the porous black foam and the thick copper cover an ultrasonic sensor system 1630 at the back side. (see [0145]). In addition, these species are not obvious variants of each other based on the current record.
Species D and Species E are independent or distinct because Species D has device 1000 including an ultrasonic fingerprint sensor system 1095 underlying a display 1065 and an acoustic path 1050 from the ultrasonic fingerprint sensor system 1095 (see [0107]) or the multi-functional film 1055 may be replaced by an adhesive layer 1060 that connects the ultrasonic fingerprint sensor system 1095 to the  display 1065 (see [0108]);  wherein, Species E does not include additional backing layers or structures underlying the passivation layer 1150 of the ultrasonic fingerprint sensor system 1100. In this configuration, air serves as an effective backing layer (See [0113]); or the ultrasonic fingerprint sensor system further includes a foam backing layer 1155 (also referred to as a "foam backer" or "foam layer") and a stiffener 1160 underlying the foam backing layer 1155 relative to the ultrasonic fingerprint sensor system 1100 of Figure 11A (See [0113]); or the ultrasonic fingerprint sensor system 1100 further includes a stiffener 1160 and a cavity 1165 […] The cavity 1165 forms an air backing layer that may provide a substantial acoustic impedance mismatch with the piezoelectric transceiver layer 1140, transceiver electrode layer 1145, and passivation layer 1150 so that the cavity 1165 can provide total or near-total reflection of propagating ultrasonic waves (See [0116]); or the ultrasonic fingerprint sensor system 1100 further includes a sensor housing 1170 and a cavity 1165 […] The cavity 1165 forms an air gap or air backing layer (also referred to as an "air backer") between the sensor housing 1170 and at least the passivation layer 1150 of the ultrasonic fingerprint sensor system 1100. In some implementations, the sensor housing 1170 includes one or more layers of plastic or metal (see [0117]); or the mechanical stress isolation layer 1110 may be formed as a molded structure around the ultrasonic fingerprint sensor system 1100. Instead of an adhesive layer positioned between the mechanical stress isolation layer 1110 and the sensor substrate 1130 and instead of an edge seal around the ultrasonic fingerprint sensor system 1100 in the "receiver down" orientation, the mechanical stress (see [0118]); and includes a foam backing layer 1155 underlying the passivation layer 1150. The foam backing layer 1155 may serve one or both of a mechanical function (e.g., cushion) and acoustic function (e.g., reflection of ultrasonic waves). An electrical shield 1175 may be disposed on the back side of the ultrasonic fingerprint sensor system 1100, where the mechanical stress isolation layer 1110 on the back side is positioned between the electrical shield 1175 and the foam backing layer 1155 (See [0119]); or the mechanical stress isolation layer 1110 may be formed as a molded structure around the ultrasonic fingerprint sensor system 1100. Instead of an adhesive layer positioned between the mechanical stress isolation layer 1110 and the sensor substrate 1130 and instead of an edge seal around the ultrasonic fingerprint sensor system 1100 in the "receiver down" orientation, the mechanical stress isolation layer 1110 may be molded to surround the ultrasonic fingerprint sensor system 1100 as a package. Thus, the mechanical stress isolation layer 1110 is formed on the front side, edges, and back side of the ultrasonic fingerprint sensor system 1100 (see [0118]); and includes an electrical shield 1175 underlying the mechanical stress isolation layer 1110 on the back side (see [0120]). In addition, these species are not obvious variants of each other based on the current record.
•	Species D and Species F are independent or distinct because Species D has device 1000 including an ultrasonic fingerprint sensor system 1095 underlying a display 1065 and an acoustic path 1050 from the ultrasonic fingerprint sensor system 1095 (see [0107]) or the multi-functional film 1055 may be replaced by an adhesive layer 1060 that connects the ultrasonic fingerprint sensor system 1095 to the  display 1065 (see [0108]);  wherein, Species F has the ultrasonic fingerprint (see [0122]); or a foam backing layer 1255 along with one or both of a stiffener 1260 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]); or and a cavity 1265 and one or both of a stiffener 1260 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]); or and a cavity 1265 and one or both of a housing 1270 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]); or the mechanical stress isolation layer 1210 molded around the ultrasonic fingerprint sensor system 1200, where a foam backing layer 1255 underlies the sensor substrate 1230 and an electrical shield 1275 underlies the mechanical stress isolation layer 1210 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]); or the mechanical stress isolation layer 1210 may be molded around the ultrasonic fingerprint sensor system 1200, where an electrical shield 1275 underlies the mechanical stress isolation layer 1210 at the back side of the ultrasonic fingerprint sensor system 1200. There is no foam backing layer 1255. (see [0122]). In addition, these species are not obvious variants of each other based on the current record.
•	Species D and Species G are independent or distinct because Species D has device 1000 including an ultrasonic fingerprint sensor system 1095 underlying a display 1065 and an acoustic path 1050 from the ultrasonic fingerprint sensor system 1095 (see [0107]) or the multi-functional film 1055 may be replaced by an adhesive layer 1060 that connects the ultrasonic fingerprint sensor (see [0108]);  wherein, Species G has the ultrasonic sensor systems 1300 including a foam backing layer 1355 in a “receiver down” orientation (see [0123]); […] and one or both of a stiffener 1360 and an electrical shield that underlies the foam backing layer. One or both of the stiffener 1360 and the electrical attached or bonded to the foam backing layer 1355 via an adhesive layer 1357 (see [0125]); or a plastic layer 1365 underlies the foam backing layer 1355, and a metal layer 1370 underlies the plastic layer 1365. The plastic layer 1365 is attached or bonded to the foam backing layer 1355 via an adhesive layer 1357 (see [0125]). In addition, these species are not obvious variants of each other based on the current record.
•	Species D and Species H are independent or distinct because Species D has device 1000 including an ultrasonic fingerprint sensor system 1095 underlying a display 1065 and an acoustic path 1050 from the ultrasonic fingerprint sensor system 1095 (see [0107]) or the multi-functional film 1055 may be replaced by an adhesive layer 1060 that connects the ultrasonic fingerprint sensor system 1095 to the  display 1065 (see [0108]);  wherein, Species H has the flexible ultrasonic sensor system 1495 in a “receiver up” orientation (see [0127]); […], and a piezoelectric transceiver layer 1480 coupled to and disposed on the flexible substrate 1470 […] and further, the flexible ultrasonic sensor system 1495 further includes an optional backing layer 1492 on the back side of the flexible ultrasonic sensor system 1495 (see [0128]); or the flexible ultrasonic sensor system 1495 in a “receiver down” orientation (see [0134]) and a piezoelectric transceiver layer 1480 coupled to and underlie the flexible substrate 1470. An electrode layer 1485 may be coupled to and underlie the piezoelectric transceiver layer 1480, and a passivation layer 1490 may underlie at least a portion of the electrode layer 1485. An FPC 1475 coupled to and underlie the flexible substrate 1470. The flexible ultrasonic sensor system 1495 further includes an optional backing layer 1492 on the back side of the flexible ultrasonic sensor system 1495. The backing layer 1492 (see [0135]). In addition, these species are not obvious variants of each other based on the current record.
•	Species D and Species I are independent or distinct because Species D has device 1000 including an ultrasonic fingerprint sensor system 1095 underlying a display 1065 and an acoustic path 1050 from the ultrasonic fingerprint sensor system 1095 (see [0107]) or the multi-functional film 1055 may be replaced by an adhesive layer 1060 that connects the ultrasonic fingerprint sensor system 1095 to the  display 1065 (see [0108]);  wherein, Species I has the display that includes a porous black foam as a second light-blocking layer 1625 and a thick copper tape as a second electrical shielding layer 1635 (see [0142]); or a porous black foam as the second light-blocking layer 1625 and the thick copper tape as the second electrical shielding layer 1635 is entirely removed or never provided on the back side of the display 1610 (see [0143]); or a porous black foam and a thick copper tape provided with or subsequent to bonding the first light-blocking layer 1615 and the first electrical shielding layer 1620 to the back side of the display 1610 (see [0144]); or a porous black foam and a thick copper tape provided with or subsequent to bonding the first light-blocking layer 1615 and the first electrical shielding layer 1620 to the back side of the display 1610. The porous black foam as a second light-blocking layer 1625 and the thick copper tape as a second electrical shielding layer 1635 disposed on the back side of the first electrical shielding layer 1620. Wherein the porous black foam and the thick copper cover an ultrasonic sensor system 1630 at the back side. (see [0145]). In addition, these species are not obvious variants of each other based on the current record.
•	Species E and Species F are independent or distinct because Species E does not include (See [0113]); or the ultrasonic fingerprint sensor system further includes a foam backing layer 1155 (also referred to as a "foam backer" or "foam layer") and a stiffener 1160 underlying the foam backing layer 1155 relative to the ultrasonic fingerprint sensor system 1100 of Figure 11A (See [0113]); or the ultrasonic fingerprint sensor system 1100 further includes a stiffener 1160 and a cavity 1165 […] The cavity 1165 forms an air backing layer that may provide a substantial acoustic impedance mismatch with the piezoelectric transceiver layer 1140, transceiver electrode layer 1145, and passivation layer 1150 so that the cavity 1165 can provide total or near-total reflection of propagating ultrasonic waves (See [0116]); or the ultrasonic fingerprint sensor system 1100 further includes a sensor housing 1170 and a cavity 1165 […] The cavity 1165 forms an air gap or air backing layer (also referred to as an "air backer") between the sensor housing 1170 and at least the passivation layer 1150 of the ultrasonic fingerprint sensor system 1100. In some implementations, the sensor housing 1170 includes one or more layers of plastic or metal (see [0117]); or the mechanical stress isolation layer 1110 may be formed as a molded structure around the ultrasonic fingerprint sensor system 1100. Instead of an adhesive layer positioned between the mechanical stress isolation layer 1110 and the sensor substrate 1130 and instead of an edge seal around the ultrasonic fingerprint sensor system 1100 in the "receiver down" orientation, the mechanical stress isolation layer 1110 may be molded to surround the ultrasonic fingerprint sensor system 1100 as a package. Thus, the mechanical stress isolation layer 1110 is formed on the front side, edges, and back side of the ultrasonic fingerprint sensor system 1100 (see [0118]); and includes a foam backing layer 1155 underlying the passivation layer 1150. The foam backing layer 1155 may serve one or both of a mechanical function (e.g., cushion) and acoustic function (e.g., (See [0119]); or the mechanical stress isolation layer 1110 may be formed as a molded structure around the ultrasonic fingerprint sensor system 1100. Instead of an adhesive layer positioned between the mechanical stress isolation layer 1110 and the sensor substrate 1130 and instead of an edge seal around the ultrasonic fingerprint sensor system 1100 in the "receiver down" orientation, the mechanical stress isolation layer 1110 may be molded to surround the ultrasonic fingerprint sensor system 1100 as a package. Thus, the mechanical stress isolation layer 1110 is formed on the front side, edges, and back side of the ultrasonic fingerprint sensor system 1100 (see [0118]); and includes an electrical shield 1175 underlying the mechanical stress isolation layer 1110 on the back side (see [0120]); wherein, Species F has the ultrasonic fingerprint sensor system 1200 in the “receiver up” orientation with the piezoelectric transceiver layer 1240 coupled to and overlying the sensor substrate 1230 with a plurality of sensor pixel circuits 1235 disposed thereon. The transceiver electrode layer 1245 coupled to and overlying the piezoelectric transceiver layer 1240, and the passivation layer 1250 overlying the transceiver electrode layer 1245 or at least portions of the transceiver electrode layer 1245 (see [0122]); or a foam backing layer 1255 along with one or both of a stiffener 1260 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]); or and a cavity 1265 and one or both of a stiffener 1260 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]); or and a cavity 1265 and one or both of a housing 1270 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]); or the mechanical stress isolation layer (see [0122]); or the mechanical stress isolation layer 1210 may be molded around the ultrasonic fingerprint sensor system 1200, where an electrical shield 1275 underlies the mechanical stress isolation layer 1210 at the back side of the ultrasonic fingerprint sensor system 1200. There is no foam backing layer 1255. (see [0122]). In addition, these species are not obvious variants of each other based on the current record.
•	Species E and Species G are independent or distinct because Species E does not include additional backing layers or structures underlying the passivation layer 1150 of the ultrasonic fingerprint sensor system 1100. In this configuration, air serves as an effective backing layer (See [0113]); or the ultrasonic fingerprint sensor system further includes a foam backing layer 1155 (also referred to as a "foam backer" or "foam layer") and a stiffener 1160 underlying the foam backing layer 1155 relative to the ultrasonic fingerprint sensor system 1100 of Figure 11A (See [0113]); or the ultrasonic fingerprint sensor system 1100 further includes a stiffener 1160 and a cavity 1165 […] The cavity 1165 forms an air backing layer that may provide a substantial acoustic impedance mismatch with the piezoelectric transceiver layer 1140, transceiver electrode layer 1145, and passivation layer 1150 so that the cavity 1165 can provide total or near-total reflection of propagating ultrasonic waves (See [0116]); or the ultrasonic fingerprint sensor system 1100 further includes a sensor housing 1170 and a cavity 1165 […] The cavity 1165 forms an air gap or air backing layer (also referred to as an "air backer") between the sensor housing 1170 and at least the passivation layer 1150 of the ultrasonic fingerprint sensor system 1100. In some implementations, the sensor housing 1170 includes one or more layers of plastic or metal (see [0117]); or the mechanical stress isolation layer 1110 may be formed as a molded structure around the ultrasonic fingerprint sensor system 1100. Instead of an adhesive layer positioned between the mechanical stress isolation layer 1110 and the sensor substrate 1130 and instead of an edge seal around the ultrasonic fingerprint sensor system 1100 in the "receiver down" orientation, the mechanical stress isolation layer 1110 may be molded to surround the ultrasonic fingerprint sensor system 1100 as a package. Thus, the mechanical stress isolation layer 1110 is formed on the front side, edges, and back side of the ultrasonic fingerprint sensor system 1100 (see [0118]); and includes a foam backing layer 1155 underlying the passivation layer 1150. The foam backing layer 1155 may serve one or both of a mechanical function (e.g., cushion) and acoustic function (e.g., reflection of ultrasonic waves). An electrical shield 1175 may be disposed on the back side of the ultrasonic fingerprint sensor system 1100, where the mechanical stress isolation layer 1110 on the back side is positioned between the electrical shield 1175 and the foam backing layer 1155 (See [0119]); or the mechanical stress isolation layer 1110 may be formed as a molded structure around the ultrasonic fingerprint sensor system 1100. Instead of an adhesive layer positioned between the mechanical stress isolation layer 1110 and the sensor substrate 1130 and instead of an edge seal around the ultrasonic fingerprint sensor system 1100 in the "receiver down" orientation, the mechanical stress isolation layer 1110 may be molded to surround the ultrasonic fingerprint sensor system 1100 as a package. Thus, the mechanical stress isolation layer 1110 is formed on the front side, edges, and back side of the ultrasonic fingerprint sensor system 1100 (see [0118]); and includes an electrical shield 1175 underlying the mechanical stress isolation layer 1110 on the back side (see [0120]); wherein, Species G has the ultrasonic sensor systems 1300 including a foam backing layer 1355 in a “receiver down” orientation (see [0123]); […] and one or both of a stiffener 1360 and an electrical shield that underlies the foam backing layer. One or both of the stiffener  (see [0125]); or a plastic layer 1365 underlies the foam backing layer 1355, and a metal layer 1370 underlies the plastic layer 1365. The plastic layer 1365 is attached or bonded to the foam backing layer 1355 via an adhesive layer 1357 (see [0125]). In addition, these species are not obvious variants of each other based on the current record.
•	Species E and Species H are independent or distinct because Species E does not include additional backing layers or structures underlying the passivation layer 1150 of the ultrasonic fingerprint sensor system 1100. In this configuration, air serves as an effective backing layer (See [0113]); or the ultrasonic fingerprint sensor system further includes a foam backing layer 1155 (also referred to as a "foam backer" or "foam layer") and a stiffener 1160 underlying the foam backing layer 1155 relative to the ultrasonic fingerprint sensor system 1100 of Figure 11A (See [0113]); or the ultrasonic fingerprint sensor system 1100 further includes a stiffener 1160 and a cavity 1165 […] The cavity 1165 forms an air backing layer that may provide a substantial acoustic impedance mismatch with the piezoelectric transceiver layer 1140, transceiver electrode layer 1145, and passivation layer 1150 so that the cavity 1165 can provide total or near-total reflection of propagating ultrasonic waves (See [0116]); or the ultrasonic fingerprint sensor system 1100 further includes a sensor housing 1170 and a cavity 1165 […] The cavity 1165 forms an air gap or air backing layer (also referred to as an "air backer") between the sensor housing 1170 and at least the passivation layer 1150 of the ultrasonic fingerprint sensor system 1100. In some implementations, the sensor housing 1170 includes one or more layers of plastic or metal (see [0117]); or the mechanical stress isolation layer 1110 may be formed as a molded structure around the ultrasonic fingerprint sensor system 1100. Instead of an adhesive layer positioned between the mechanical stress isolation layer 1110 and the sensor substrate 1130 and instead of an edge seal (see [0118]); and includes a foam backing layer 1155 underlying the passivation layer 1150. The foam backing layer 1155 may serve one or both of a mechanical function (e.g., cushion) and acoustic function (e.g., reflection of ultrasonic waves). An electrical shield 1175 may be disposed on the back side of the ultrasonic fingerprint sensor system 1100, where the mechanical stress isolation layer 1110 on the back side is positioned between the electrical shield 1175 and the foam backing layer 1155 (See [0119]); or the mechanical stress isolation layer 1110 may be formed as a molded structure around the ultrasonic fingerprint sensor system 1100. Instead of an adhesive layer positioned between the mechanical stress isolation layer 1110 and the sensor substrate 1130 and instead of an edge seal around the ultrasonic fingerprint sensor system 1100 in the "receiver down" orientation, the mechanical stress isolation layer 1110 may be molded to surround the ultrasonic fingerprint sensor system 1100 as a package. Thus, the mechanical stress isolation layer 1110 is formed on the front side, edges, and back side of the ultrasonic fingerprint sensor system 1100 (see [0118]); and includes an electrical shield 1175 underlying the mechanical stress isolation layer 1110 on the back side (see [0120]); wherein, Species H has the flexible ultrasonic sensor system 1495 in a “receiver up” orientation (see [0127]); […], and a piezoelectric transceiver layer 1480 coupled to and disposed on the flexible substrate 1470 […] and further, the flexible ultrasonic sensor system 1495 further includes an optional backing layer 1492 on the back side of the flexible ultrasonic sensor system 1495 (see [0128]); or the flexible ultrasonic sensor system 1495 in a “receiver down” orientation (see [0134]) and a piezoelectric transceiver layer 1480 coupled to and underlie the (see [0135]). In addition, these species are not obvious variants of each other based on the current record.
•	Species E and Species I are independent or distinct because Species E does not include additional backing layers or structures underlying the passivation layer 1150 of the ultrasonic fingerprint sensor system 1100. In this configuration, air serves as an effective backing layer (See [0113]); or the ultrasonic fingerprint sensor system further includes a foam backing layer 1155 (also referred to as a "foam backer" or "foam layer") and a stiffener 1160 underlying the foam backing layer 1155 relative to the ultrasonic fingerprint sensor system 1100 of Figure 11A (See [0113]); or the ultrasonic fingerprint sensor system 1100 further includes a stiffener 1160 and a cavity 1165 […] The cavity 1165 forms an air backing layer that may provide a substantial acoustic impedance mismatch with the piezoelectric transceiver layer 1140, transceiver electrode layer 1145, and passivation layer 1150 so that the cavity 1165 can provide total or near-total reflection of propagating ultrasonic waves (See [0116]); or the ultrasonic fingerprint sensor system 1100 further includes a sensor housing 1170 and a cavity 1165 […] The cavity 1165 forms an air gap or air backing layer (also referred to as an "air backer") between the sensor housing 1170 and at least the passivation layer 1150 of the ultrasonic fingerprint sensor system 1100. In some implementations, the sensor housing 1170 includes one or more layers of plastic or metal (see [0117]); or the mechanical stress isolation layer 1110 may be formed as a molded structure around the ultrasonic fingerprint sensor system 1100. Instead of an adhesive layer positioned between the mechanical stress isolation layer 1110 and the sensor substrate 1130 and instead of an edge seal around the ultrasonic fingerprint sensor system 1100 in the "receiver down" orientation, the mechanical stress isolation layer 1110 may be molded to surround the ultrasonic fingerprint sensor system 1100 as a package. Thus, the mechanical stress isolation layer 1110 is formed on the front side, edges, and back side of the ultrasonic fingerprint sensor system 1100 (see [0118]); and includes a foam backing layer 1155 underlying the passivation layer 1150. The foam backing layer 1155 may serve one or both of a mechanical function (e.g., cushion) and acoustic function (e.g., reflection of ultrasonic waves). An electrical shield 1175 may be disposed on the back side of the ultrasonic fingerprint sensor system 1100, where the mechanical stress isolation layer 1110 on the back side is positioned between the electrical shield 1175 and the foam backing layer 1155 (See [0119]); or the mechanical stress isolation layer 1110 may be formed as a molded structure around the ultrasonic fingerprint sensor system 1100. Instead of an adhesive layer positioned between the mechanical stress isolation layer 1110 and the sensor substrate 1130 and instead of an edge seal around the ultrasonic fingerprint sensor system 1100 in the "receiver down" orientation, the mechanical stress isolation layer 1110 may be molded to surround the ultrasonic fingerprint sensor system 1100 as a package. Thus, the mechanical stress isolation layer 1110 is formed on the front side, edges, and back side of the ultrasonic fingerprint sensor system 1100 (see [0118]); and includes an electrical shield 1175 underlying the mechanical stress isolation layer 1110 on the back side (see [0120]); wherein, Species I has the display that includes a porous black foam as a second light-blocking layer 1625 and a thick copper tape as a second electrical shielding layer 1635 (see [0142]); or a porous black foam as the second light-blocking layer 1625 and the thick copper tape (see [0143]); or a porous black foam and a thick copper tape provided with or subsequent to bonding the first light-blocking layer 1615 and the first electrical shielding layer 1620 to the back side of the display 1610 (see [0144]); or a porous black foam and a thick copper tape provided with or subsequent to bonding the first light-blocking layer 1615 and the first electrical shielding layer 1620 to the back side of the display 1610. The porous black foam as a second light-blocking layer 1625 and the thick copper tape as a second electrical shielding layer 1635 disposed on the back side of the first electrical shielding layer 1620. Wherein the porous black foam and the thick copper cover an ultrasonic sensor system 1630 at the back side. (see [0145]). In addition, these species are not obvious variants of each other based on the current record.
•	Species F and Species G are independent or distinct because Species F has the ultrasonic fingerprint sensor system 1200 in the “receiver up” orientation with the piezoelectric transceiver layer 1240 coupled to and overlying the sensor substrate 1230 with a plurality of sensor pixel circuits 1235 disposed thereon. The transceiver electrode layer 1245 coupled to and overlying the piezoelectric transceiver layer 1240, and the passivation layer 1250 overlying the transceiver electrode layer 1245 or at least portions of the transceiver electrode layer 1245 (see [0122]); or a foam backing layer 1255 along with one or both of a stiffener 1260 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]); or and a cavity 1265 and one or both of a stiffener 1260 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]); or and a cavity 1265 and one or both of a housing 1270 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system (see [0122]); or the mechanical stress isolation layer 1210 molded around the ultrasonic fingerprint sensor system 1200, where a foam backing layer 1255 underlies the sensor substrate 1230 and an electrical shield 1275 underlies the mechanical stress isolation layer 1210 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]); or the mechanical stress isolation layer 1210 may be molded around the ultrasonic fingerprint sensor system 1200, where an electrical shield 1275 underlies the mechanical stress isolation layer 1210 at the back side of the ultrasonic fingerprint sensor system 1200. There is no foam backing layer 1255. (see [0122]); wherein, Species G has the ultrasonic sensor systems 1300 including a foam backing layer 1355 in a “receiver down” orientation (see [0123]); […] and one or both of a stiffener 1360 and an electrical shield that underlies the foam backing layer. One or both of the stiffener 1360 and the electrical attached or bonded to the foam backing layer 1355 via an adhesive layer 1357 (see [0125]); or a plastic layer 1365 underlies the foam backing layer 1355, and a metal layer 1370 underlies the plastic layer 1365. The plastic layer 1365 is attached or bonded to the foam backing layer 1355 via an adhesive layer 1357 (see [0125]). In addition, these species are not obvious variants of each other based on the current record.
•	Species F and Species H are independent or distinct because Species F has the ultrasonic fingerprint sensor system 1200 in the “receiver up” orientation with the piezoelectric transceiver layer 1240 coupled to and overlying the sensor substrate 1230 with a plurality of sensor pixel circuits 1235 disposed thereon. The transceiver electrode layer 1245 coupled to and overlying the piezoelectric transceiver layer 1240, and the passivation layer 1250 overlying the transceiver electrode layer 1245 or at least portions of the transceiver electrode layer 1245 (see [0122]); or a foam backing layer 1255 along with one or both of a stiffener 1260 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system (see [0122]); or and a cavity 1265 and one or both of a stiffener 1260 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]); or and a cavity 1265 and one or both of a housing 1270 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]); or the mechanical stress isolation layer 1210 molded around the ultrasonic fingerprint sensor system 1200, where a foam backing layer 1255 underlies the sensor substrate 1230 and an electrical shield 1275 underlies the mechanical stress isolation layer 1210 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]); or the mechanical stress isolation layer 1210 may be molded around the ultrasonic fingerprint sensor system 1200, where an electrical shield 1275 underlies the mechanical stress isolation layer 1210 at the back side of the ultrasonic fingerprint sensor system 1200. There is no foam backing layer 1255. (see [0122]); wherein, Species H has the flexible ultrasonic sensor system 1495 in a “receiver up” orientation (see [0127]); […], and a piezoelectric transceiver layer 1480 coupled to and disposed on the flexible substrate 1470 […] and further, the flexible ultrasonic sensor system 1495 further includes an optional backing layer 1492 on the back side of the flexible ultrasonic sensor system 1495 (see [0128]); or the flexible ultrasonic sensor system 1495 in a “receiver down” orientation (see [0134]) and a piezoelectric transceiver layer 1480 coupled to and underlie the flexible substrate 1470. An electrode layer 1485 may be coupled to and underlie the piezoelectric transceiver layer 1480, and a passivation layer 1490 may underlie at least a portion of the electrode layer 1485. An FPC 1475 coupled to and underlie the flexible substrate 1470. The flexible ultrasonic sensor system 1495 further includes an optional backing layer 1492 on the back side of the flexible ultrasonic sensor system 1495. The backing layer 1492 may include one or both of an optically non-transparent layer and an electrically conductive blocking layer to serve a light-blocking function and/or an electrical (see [0135]). In addition, these species are not obvious variants of each other based on the current record.
•	Species F and Species I are independent or distinct because Species F has the ultrasonic fingerprint sensor system 1200 in the “receiver up” orientation with the piezoelectric transceiver layer 1240 coupled to and overlying the sensor substrate 1230 with a plurality of sensor pixel circuits 1235 disposed thereon. The transceiver electrode layer 1245 coupled to and overlying the piezoelectric transceiver layer 1240, and the passivation layer 1250 overlying the transceiver electrode layer 1245 or at least portions of the transceiver electrode layer 1245 (see [0122]); or a foam backing layer 1255 along with one or both of a stiffener 1260 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]); or and a cavity 1265 and one or both of a stiffener 1260 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]); or and a cavity 1265 and one or both of a housing 1270 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]); or the mechanical stress isolation layer 1210 molded around the ultrasonic fingerprint sensor system 1200, where a foam backing layer 1255 underlies the sensor substrate 1230 and an electrical shield 1275 underlies the mechanical stress isolation layer 1210 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]); or the mechanical stress isolation layer 1210 may be molded around the ultrasonic fingerprint sensor system 1200, where an electrical shield 1275 underlies the mechanical stress isolation layer 1210 at the back side of the ultrasonic fingerprint sensor system 1200. There is no foam backing layer 1255. (see [0122]); wherein, Species I has the display that includes a porous black foam as a second light-blocking layer 1625 and a thick copper tape as a second electrical shielding layer 1635 (see [0142]); or a (see [0143]); or a porous black foam and a thick copper tape provided with or subsequent to bonding the first light-blocking layer 1615 and the first electrical shielding layer 1620 to the back side of the display 1610 (see [0144]); or a porous black foam and a thick copper tape provided with or subsequent to bonding the first light-blocking layer 1615 and the first electrical shielding layer 1620 to the back side of the display 1610. The porous black foam as a second light-blocking layer 1625 and the thick copper tape as a second electrical shielding layer 1635 disposed on the back side of the first electrical shielding layer 1620. Wherein the porous black foam and the thick copper cover an ultrasonic sensor system 1630 at the back side. (see [0145]). In addition, these species are not obvious variants of each other based on the current record.
•	Species G and Species H are independent or distinct because Species G has the ultrasonic sensor systems 1300 including a foam backing layer 1355 in a “receiver down” orientation (see [0123]); […] and one or both of a stiffener 1360 and an electrical shield that underlies the foam backing layer. One or both of the stiffener 1360 and the electrical attached or bonded to the foam backing layer 1355 via an adhesive layer 1357 (see [0125]); or a plastic layer 1365 underlies the foam backing layer 1355, and a metal layer 1370 underlies the plastic layer 1365. The plastic layer 1365 is attached or bonded to the foam backing layer 1355 via an adhesive layer 1357 (see [0125]); wherein, Species H has the flexible ultrasonic sensor system 1495 in a “receiver up” orientation (see [0127]); […], and a piezoelectric transceiver layer 1480 coupled to and disposed on the flexible substrate 1470 […] and further, the flexible ultrasonic sensor system 1495 further includes an optional backing layer 1492 on the back side of the flexible ultrasonic sensor system 1495 (see [0128]); or the flexible ultrasonic sensor system 1495 in a “receiver down” orientation (see [0134]) (see [0135]). In addition, these species are not obvious variants of each other based on the current record.
•	Species G and Species I are independent or distinct because Species G has the ultrasonic sensor systems 1300 including a foam backing layer 1355 in a “receiver down” orientation (see [0123]); […] and one or both of a stiffener 1360 and an electrical shield that underlies the foam backing layer. One or both of the stiffener 1360 and the electrical attached or bonded to the foam backing layer 1355 via an adhesive layer 1357 (see [0125]); or a plastic layer 1365 underlies the foam backing layer 1355, and a metal layer 1370 underlies the plastic layer 1365. The plastic layer 1365 is attached or bonded to the foam backing layer 1355 via an adhesive layer 1357 (see [0125]); wherein, Species I has the display that includes a porous black foam as a second light-blocking layer 1625 and a thick copper tape as a second electrical shielding layer 1635 (see [0142]); or a porous black foam as the second light-blocking layer 1625 and the thick copper tape as the second electrical shielding layer 1635 is entirely removed or never provided on the back side of the display 1610 (see [0143]); or a porous black foam and a thick copper tape provided with or subsequent to bonding the first light-blocking layer 1615 and the first electrical shielding layer 1620 to the back side of the display 1610 (see [0144]); or a porous black foam and a thick copper tape provided (see [0145]). In addition, these species are not obvious variants of each other based on the current record.
•	Species H and Species I are independent or distinct because Species H has the flexible ultrasonic sensor system 1495 in a “receiver up” orientation (see [0127]); […], and a piezoelectric transceiver layer 1480 coupled to and disposed on the flexible substrate 1470 […] and further, the flexible ultrasonic sensor system 1495 further includes an optional backing layer 1492 on the back side of the flexible ultrasonic sensor system 1495 (see [0128]); or the flexible ultrasonic sensor system 1495 in a “receiver down” orientation (see [0134]) and a piezoelectric transceiver layer 1480 coupled to and underlie the flexible substrate 1470. An electrode layer 1485 may be coupled to and underlie the piezoelectric transceiver layer 1480, and a passivation layer 1490 may underlie at least a portion of the electrode layer 1485. An FPC 1475 coupled to and underlie the flexible substrate 1470. The flexible ultrasonic sensor system 1495 further includes an optional backing layer 1492 on the back side of the flexible ultrasonic sensor system 1495. The backing layer 1492 may include one or both of an optically non-transparent layer and an electrically conductive blocking layer to serve a light-blocking function and/or an electrical shielding function.  (see [0135]); wherein, Species I has the display that includes a porous black foam as a second light-blocking layer 1625 and a thick copper tape as a second electrical shielding layer 1635 (see [0142]); or a porous black foam as the second light-blocking layer 1625 and the thick copper tape as the second electrical shielding layer 1635 is entirely removed or never provided on the back (see [0143]); or a porous black foam and a thick copper tape provided with or subsequent to bonding the first light-blocking layer 1615 and the first electrical shielding layer 1620 to the back side of the display 1610 (see [0144]); or a porous black foam and a thick copper tape provided with or subsequent to bonding the first light-blocking layer 1615 and the first electrical shielding layer 1620 to the back side of the display 1610. The porous black foam as a second light-blocking layer 1625 and the thick copper tape as a second electrical shielding layer 1635 disposed on the back side of the first electrical shielding layer 1620. Wherein the porous black foam and the thick copper cover an ultrasonic sensor system 1630 at the back side. (see [0145]). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, NO Claim(s) are generic.

Upon further election of Species B above, Applicant is also required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the Claim(s) shall be restricted if no generic claim is finally held to be allowable. Currently, no Claim(s) are generic.
•	Species B1 as shown in Figure(s) 8A, and further disclosed in [0094]-[0100]
•	Species B2 as shown in Figure(s) 8B, and further disclosed in [0094]-[0100]
The species are independent or distinct because the claims to different species recite the mutually exclusive characteristics of species such as:  
•	Species B1 and Species B2 are independent or distinct because Species B1 has a plurality (see [0094]-[0095]); wherein, Species B2 includes a sensor substrate 870, a piezoelectric transceiver layer 880 coupled to the sensor substrate 870, a transceiver electrode layer 885, a passivation layer 890, and an FPC 875 coupled to the sensor substrate 870 (see [0100]). Furthermore, Species B1 and Species B2 are so distinct that the integration of an ultrasonic fingerprint sensor system 895 with an OLED display 865 in Species B1 may limit or degrade the performance of one or both of the ultrasonic fingerprint sensor system 895 and the display 865 in Species B2.  (see [0100])  In addition, these species are not obvious variants of each other based on the current record.

Upon further election of Species C above, Applicant is also required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the Claim(s) shall be restricted if no generic claim is finally held to be allowable. Currently, no Claim(s) are generic.
•	Species C1 as shown in Figure(s) 9A, and further disclosed in [0101]-[0106]  
•	Species C2 as shown in Figure(s) 9B, and further disclosed in [0101]-[0106]  
The species are independent or distinct because the claims to different species recite the mutually exclusive characteristics of species such as:  
•	Species C1 and Species C2 are independent or distinct because Species C1 a non-porous light-blocking layer 955 to permit effective transmission of ultrasonic waves and a thin electrical shielding layer 960 to permit effective transmission of ultrasonic waves. (see [0102]); wherein, Species C2 a mechanical stress isolation layer 993 and an adhesive layer 994 is added to the ultrasonic fingerprint sensor system 995 to allow for attachment or bonding to the display 965 with (see [0104]). In addition, these species are not obvious variants of each other based on the current record.

Upon further election of Species D above, Applicant is also required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the Claim(s) shall be restricted if no generic claim is finally held to be allowable. Currently, no Claim(s) are generic.
•	Species D1 as shown in Figure(s) 10A, and further disclosed in [0107]-[0109]
•	Species D2 as shown in Figure(s) 10B, and further disclosed in [0107]-[0109]
The species are independent or distinct because the claims to different species recite the mutually exclusive characteristics of species such as:  
•	Species D1 and Species D2 are independent or distinct because while Species D1 an ultrasonic fingerprint sensor system 1095 underlying a display 1065 and an acoustic path 1050 from the ultrasonic fingerprint sensor system 1095 and the multi-functional film 1055  (see [0107]); wherein, in Species D2 the multi-functional film 1055 may be replaced by an adhesive layer 1060 that connects the ultrasonic fingerprint sensor system 1095 to the  display 1065 (see [0108]). In addition, these species are not obvious variants of each other based on the current record.

Upon further election of Species E above, Applicant is also required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the Claim(s) shall be restricted if no generic claim is finally 
•	Species E1 as shown in Figure(s) 11A, and further disclosed in [0110]-[0120]
•	Species E2 as shown in Figure(s) 11B, and further disclosed in [0110]-[0120]
•	Species E3 as shown in Figure(s) 11C, and further disclosed in [0110]-[0120]
•	Species E4 as shown in Figure(s) 11D, and further disclosed in [0110]-[0120]
•	Species E5 as shown in Figure(s) 11E, and further disclosed in [0110]-[0120]
•	Species E6 as shown in Figure(s) 11F, and further disclosed in [0110]-[0120]
The species are independent or distinct because the claims to different species recite the mutually exclusive characteristics of species such as:  
•	Species E1 and Species E2 are independent or distinct because Species E1 does not include additional backing layers or structures underlying the passivation layer 1150 of the ultrasonic fingerprint sensor system 1100. In this configuration, air serves as an effective backing layer. (See [0113]); wherein, Species E2 has the ultrasonic fingerprint sensor system further includes a foam backing layer 1155 (also referred to as a "foam backer" or "foam layer") and a stiffener 1160 underlying the foam backing layer 1155 relative to the ultrasonic fingerprint sensor system 1100 of Figure 11A. (See [0113]).  In addition, these species are not obvious variants of each other based on the current record.
•	Species E1 and Species E3 has are independent or distinct because Species E1 does not include additional backing layers or structures underlying the passivation layer 1150 of the ultrasonic fingerprint sensor system 1100. In this configuration, air serves as an effective backing layer. (See [0113]); wherein, Species E3 has the ultrasonic fingerprint sensor system 1100 that further includes a stiffener 1160 and a cavity 1165 […] The cavity 1165 forms an air backing layer that provides a substantial acoustic impedance mismatch with the piezoelectric transceiver layer (See [0116]).  In addition, these species are not obvious variants of each other based on the current record.
•	Species E1 and Species E4 are independent or distinct because Species E1 does not include additional backing layers or structures underlying the passivation layer 1150 of the ultrasonic fingerprint sensor system 1100. In this configuration, air serves as an effective backing layer. (See [0113]); wherein, Species E4 has the ultrasonic fingerprint sensor system 1100 further includes a sensor housing 1170 and a cavity 1165 […] The cavity 1165 forms an air gap or air backing layer (also referred to as an "air backer") between the sensor housing 1170 and at least the passivation layer 1150 of the ultrasonic fingerprint sensor system 1100. In some implementations, the sensor housing 1170 includes one or more layers of plastic or metal. (see [0117]).  In addition, these species are not obvious variants of each other based on the current record.
•	Species E1 and Species E5 are independent or distinct because Species E1 does not include additional backing layers or structures underlying the passivation layer 1150 of the ultrasonic fingerprint sensor system 1100. In this configuration, air serves as an effective backing layer. (See [0113]); wherein, Species E5 has the mechanical stress isolation layer 1110 formed as a molded structure around the ultrasonic fingerprint sensor system 1100. Instead of an adhesive layer positioned between the mechanical stress isolation layer 1110 and the sensor substrate 1130 and instead of an edge seal around the ultrasonic fingerprint sensor system 1100 in the “receiver down” orientation, the mechanical stress isolation layer 1110 may be molded to surround the ultrasonic fingerprint sensor system 1100 as a package. Thus, the mechanical stress isolation layer 1110 is formed on the front side, edges, and back side of the ultrasonic fingerprint sensor system 1100 (see [0118]); and includes a foam backing layer 1155 underlying the passivation layer 1150. The foam (See [0119]).  In addition, these species are not obvious variants of each other based on the current record.
•	Species E1 and Species E6 are independent or distinct because Species E1 does not include additional backing layers or structures underlying the passivation layer 1150 of the ultrasonic fingerprint sensor system 1100. In this configuration, air serves as an effective backing layer. (See [0113]); wherein, Species E6 has the mechanical stress isolation layer 1110 formed as a molded structure around the ultrasonic fingerprint sensor system 1100. Instead of an adhesive layer positioned between the mechanical stress isolation layer 1110 and the sensor substrate 1130 and instead of an edge seal around the ultrasonic fingerprint sensor system 1100 in the “receiver down” orientation, the mechanical stress isolation layer 1110 may be molded to surround the ultrasonic fingerprint sensor system 1100 as a package. Thus, the mechanical stress isolation layer 1110 is formed on the front side, edges, and back side of the ultrasonic fingerprint sensor system 1100 (see [0118]); and includes an electrical shield 1175 underlying the mechanical stress isolation layer 1110 on the back side (see [0120]).  In addition, these species are not obvious variants of each other based on the current record.
•	Species E2 and Species E3 has are independent or distinct because Species E2 has the ultrasonic fingerprint sensor system further includes a foam backing layer 1155 (also referred to as a "foam backer" or "foam layer") and a stiffener 1160 underlying the foam backing layer 1155 relative to the ultrasonic fingerprint sensor system 1100 of Figure 11A. (See [0113]); wherein, Species E3 has the ultrasonic fingerprint sensor system 1100 that further includes a stiffener 1160 and a cavity 1165 […] The cavity 1165 forms an air backing layer that provides a substantial acoustic impedance mismatch with the piezoelectric transceiver layer 1140, transceiver electrode layer 1145, and passivation layer 1150 so that the cavity 1165 can provide total or near-total reflection of propagating ultrasonic waves. (See [0116]).  In addition, these species are not obvious variants of each other based on the current record.
•	Species E2 and Species E4 are independent or distinct because Species E2 has the ultrasonic fingerprint sensor system further includes a foam backing layer 1155 (also referred to as a "foam backer" or "foam layer") and a stiffener 1160 underlying the foam backing layer 1155 relative to the ultrasonic fingerprint sensor system 1100 of Figure 11A. (See [0113]); wherein, Species E4 has the ultrasonic fingerprint sensor system 1100 further includes a sensor housing 1170 and a cavity 1165 […] The cavity 1165 forms an air gap or air backing layer (also referred to as an "air backer") between the sensor housing 1170 and at least the passivation layer 1150 of the ultrasonic fingerprint sensor system 1100. In some implementations, the sensor housing 1170 includes one or more layers of plastic or metal. (see [0117]).  In addition, these species are not obvious variants of each other based on the current record.
•	Species E2 and Species E5 are independent or distinct because Species E2 has the ultrasonic fingerprint sensor system further includes a foam backing layer 1155 (also referred to as a "foam backer" or "foam layer") and a stiffener 1160 underlying the foam backing layer 1155 relative to the ultrasonic fingerprint sensor system 1100 of Figure 11A. (See [0113]); wherein, Species E5 has the mechanical stress isolation layer 1110 formed as a molded structure around the ultrasonic fingerprint sensor system 1100. Instead of an adhesive layer positioned between the mechanical stress isolation layer 1110 and the sensor substrate 1130 and instead of an edge seal around the (see [0118]); and includes a foam backing layer 1155 underlying the passivation layer 1150. The foam backing layer 1155 may serve one or both of a mechanical function (e.g., cushion) and acoustic function (e.g., reflection of ultrasonic waves). An electrical shield 1175 disposed on the back side of the ultrasonic fingerprint sensor system 1100, where the mechanical stress isolation layer 1110 on the back side is positioned between the electrical shield 1175 and the foam backing layer 1155. (See [0119]).  In addition, these species are not obvious variants of each other based on the current record.
•	Species E2 and Species E6 are independent or distinct because Species E2 has the ultrasonic fingerprint sensor system further includes a foam backing layer 1155 (also referred to as a "foam backer" or "foam layer") and a stiffener 1160 underlying the foam backing layer 1155 relative to the ultrasonic fingerprint sensor system 1100 of Figure 11A. (See [0113]); wherein, Species E6 has the mechanical stress isolation layer 1110 formed as a molded structure around the ultrasonic fingerprint sensor system 1100. Instead of an adhesive layer positioned between the mechanical stress isolation layer 1110 and the sensor substrate 1130 and instead of an edge seal around the ultrasonic fingerprint sensor system 1100 in the “receiver down” orientation, the mechanical stress isolation layer 1110 may be molded to surround the ultrasonic fingerprint sensor system 1100 as a package. Thus, the mechanical stress isolation layer 1110 is formed on the front side, edges, and back side of the ultrasonic fingerprint sensor system 1100 (see [0118]); and includes an electrical shield 1175 underlying the mechanical stress isolation layer 1110 on the back side (see [0120]).  In addition, these species are not obvious variants of each other based on the current record.
Species E3 and Species E4 are independent or distinct because Species E3 has the ultrasonic fingerprint sensor system 1100 that further includes a stiffener 1160 and a cavity 1165 […] The cavity 1165 forms an air backing layer that provides a substantial acoustic impedance mismatch with the piezoelectric transceiver layer 1140, transceiver electrode layer 1145, and passivation layer 1150 so that the cavity 1165 can provide total or near-total reflection of propagating ultrasonic waves. (See [0116]); wherein, Species E4 has the ultrasonic fingerprint sensor system 1100 further includes a sensor housing 1170 and a cavity 1165 […] The cavity 1165 forms an air gap or air backing layer (also referred to as an "air backer") between the sensor housing 1170 and at least the passivation layer 1150 of the ultrasonic fingerprint sensor system 1100. In some implementations, the sensor housing 1170 includes one or more layers of plastic or metal. (see [0117]).  In addition, these species are not obvious variants of each other based on the current record.
•	Species E3 and Species E5 are independent or distinct because Species E3 has the ultrasonic fingerprint sensor system 1100 that further includes a stiffener 1160 and a cavity 1165 […] The cavity 1165 forms an air backing layer that provides a substantial acoustic impedance mismatch with the piezoelectric transceiver layer 1140, transceiver electrode layer 1145, and passivation layer 1150 so that the cavity 1165 can provide total or near-total reflection of propagating ultrasonic waves. (See [0116]); wherein, Species E5 has the mechanical stress isolation layer 1110 formed as a molded structure around the ultrasonic fingerprint sensor system 1100. Instead of an adhesive layer positioned between the mechanical stress isolation layer 1110 and the sensor substrate 1130 and instead of an edge seal around the ultrasonic fingerprint sensor system 1100 in the “receiver down” orientation, the mechanical stress isolation layer 1110 may be molded to surround the ultrasonic fingerprint sensor system 1100 as a package. Thus, the mechanical stress (see [0118]); and includes a foam backing layer 1155 underlying the passivation layer 1150. The foam backing layer 1155 may serve one or both of a mechanical function (e.g., cushion) and acoustic function (e.g., reflection of ultrasonic waves). An electrical shield 1175 disposed on the back side of the ultrasonic fingerprint sensor system 1100, where the mechanical stress isolation layer 1110 on the back side is positioned between the electrical shield 1175 and the foam backing layer 1155. (See [0119]).  In addition, these species are not obvious variants of each other based on the current record.
•	Species E3 and Species E6 are independent or distinct because Species E3 has the ultrasonic fingerprint sensor system 1100 that further includes a stiffener 1160 and a cavity 1165 […] The cavity 1165 forms an air backing layer that provides a substantial acoustic impedance mismatch with the piezoelectric transceiver layer 1140, transceiver electrode layer 1145, and passivation layer 1150 so that the cavity 1165 can provide total or near-total reflection of propagating ultrasonic waves. (See [0116]); wherein, Species E6 has the mechanical stress isolation layer 1110 formed as a molded structure around the ultrasonic fingerprint sensor system 1100. Instead of an adhesive layer positioned between the mechanical stress isolation layer 1110 and the sensor substrate 1130 and instead of an edge seal around the ultrasonic fingerprint sensor system 1100 in the “receiver down” orientation, the mechanical stress isolation layer 1110 may be molded to surround the ultrasonic fingerprint sensor system 1100 as a package. Thus, the mechanical stress isolation layer 1110 is formed on the front side, edges, and back side of the ultrasonic fingerprint sensor system 1100 (see [0118]); and includes an electrical shield 1175 underlying the mechanical stress isolation layer 1110 on the back side (see [0120]).  In addition, these species are not obvious variants of each other based on the current record.
Species E4 and Species E5 are independent or distinct because Species E4 has the ultrasonic fingerprint sensor system 1100 further includes a sensor housing 1170 and a cavity 1165 […] The cavity 1165 forms an air gap or air backing layer (also referred to as an "air backer") between the sensor housing 1170 and at least the passivation layer 1150 of the ultrasonic fingerprint sensor system 1100. In some implementations, the sensor housing 1170 includes one or more layers of plastic or metal. (see [0117]); wherein, Species E5 has the mechanical stress isolation layer 1110 formed as a molded structure around the ultrasonic fingerprint sensor system 1100. Instead of an adhesive layer positioned between the mechanical stress isolation layer 1110 and the sensor substrate 1130 and instead of an edge seal around the ultrasonic fingerprint sensor system 1100 in the “receiver down” orientation, the mechanical stress isolation layer 1110 may be molded to surround the ultrasonic fingerprint sensor system 1100 as a package. Thus, the mechanical stress isolation layer 1110 is formed on the front side, edges, and back side of the ultrasonic fingerprint sensor system 1100 (see [0118]); and includes a foam backing layer 1155 underlying the passivation layer 1150. The foam backing layer 1155 may serve one or both of a mechanical function (e.g., cushion) and acoustic function (e.g., reflection of ultrasonic waves). An electrical shield 1175 disposed on the back side of the ultrasonic fingerprint sensor system 1100, where the mechanical stress isolation layer 1110 on the back side is positioned between the electrical shield 1175 and the foam backing layer 1155. (See [0119]).  In addition, these species are not obvious variants of each other based on the current record.
•	Species E4 and Species E6 are independent or distinct because Species E4 has the ultrasonic fingerprint sensor system 1100 further includes a sensor housing 1170 and a cavity 1165 […] The cavity 1165 forms an air gap or air backing layer (also referred to as an "air backer") between the sensor housing 1170 and at least the passivation layer 1150 of the ultrasonic fingerprint sensor (see [0117]); wherein, Species E6 has the mechanical stress isolation layer 1110 formed as a molded structure around the ultrasonic fingerprint sensor system 1100. Instead of an adhesive layer positioned between the mechanical stress isolation layer 1110 and the sensor substrate 1130 and instead of an edge seal around the ultrasonic fingerprint sensor system 1100 in the “receiver down” orientation, the mechanical stress isolation layer 1110 may be molded to surround the ultrasonic fingerprint sensor system 1100 as a package. Thus, the mechanical stress isolation layer 1110 is formed on the front side, edges, and back side of the ultrasonic fingerprint sensor system 1100 (see [0118]); and includes an electrical shield 1175 underlying the mechanical stress isolation layer 1110 on the back side (see [0120]).  In addition, these species are not obvious variants of each other based on the current record.
•	Species E5 and Species E6 are independent or distinct because Species E5 has the mechanical stress isolation layer 1110 formed as a molded structure around the ultrasonic fingerprint sensor system 1100. Instead of an adhesive layer positioned between the mechanical stress isolation layer 1110 and the sensor substrate 1130 and instead of an edge seal around the ultrasonic fingerprint sensor system 1100 in the “receiver down” orientation, the mechanical stress isolation layer 1110 may be molded to surround the ultrasonic fingerprint sensor system 1100 as a package. Thus, the mechanical stress isolation layer 1110 is formed on the front side, edges, and back side of the ultrasonic fingerprint sensor system 1100 (see [0118]); and includes a foam backing layer 1155 underlying the passivation layer 1150. The foam backing layer 1155 may serve one or both of a mechanical function (e.g., cushion) and acoustic function (e.g., reflection of ultrasonic waves). An electrical shield 1175 disposed on the back side of the ultrasonic fingerprint sensor system 1100, where the mechanical stress isolation layer 1110 on the back side is positioned (See [0119]); wherein, •	Species E6 has the mechanical stress isolation layer 1110 formed as a molded structure around the ultrasonic fingerprint sensor system 1100. Instead of an adhesive layer positioned between the mechanical stress isolation layer 1110 and the sensor substrate 1130 and instead of an edge seal around the ultrasonic fingerprint sensor system 1100 in the “receiver down” orientation, the mechanical stress isolation layer 1110 may be molded to surround the ultrasonic fingerprint sensor system 1100 as a package. Thus, the mechanical stress isolation layer 1110 is formed on the front side, edges, and back side of the ultrasonic fingerprint sensor system 1100 (see [0118]); and includes an electrical shield 1175 underlying the mechanical stress isolation layer 1110 on the back side (see [0120]).  In addition, these species are not obvious variants of each other based on the current record.

Upon election of Species F above, Applicant is also required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the Claim(s) shall be restricted if no generic claim is finally held to be allowable. Currently, no Claim(s) are generic.
•	Species F1 as shown in Figure(s) 12A, and further disclosed in [0121]-[0122]
•	Species F2 as shown in Figure(s) 12B, and further disclosed in [0121]-[0122]
•	Species F3 as shown in Figure(s) 12C, and further disclosed in [0121]-[0122]
•	Species F4 as shown in Figure(s) 12D, and further disclosed in [0121]-[0122]
•	Species F5 as shown in Figure(s) 12E, and further disclosed in [0121]-[0122]
•	Species F6 as shown in Figure(s) 12F, and further disclosed in [0121]-[0122]
The species are independent or distinct because the claims to different species recite the 
•	Species F1 and Species F2 are independent or distinct because the ultrasonic fingerprint sensor system 1200 in Species F1 is in the “receiver up” orientation and includes piezoelectric transceiver layer 1240 coupled to and overlying sensor substrate 1230 with a plurality of sensor pixel circuits 1235 disposed thereon. Transceiver electrode layer 1245 is coupled to and overlying the piezoelectric transceiver layer 1240, and the passivation layer 1250 is overlying the transceiver electrode layer 1245 or at least portions of the transceiver electrode layer 1245 (see [0122]); wherein, Species F2 includes a foam backing layer 1255 along with one or both of a stiffener 1260 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200. (see [0122]). In addition, these species are not obvious variants of each other based on the current record.
•	Species F1 and Species F3 are independent or distinct because the ultrasonic fingerprint sensor system 1200 in Species F1 is in the “receiver up” orientation and includes piezoelectric transceiver layer 1240 coupled to and overlying sensor substrate 1230 with a plurality of sensor pixel circuits 1235 disposed thereon. Transceiver electrode layer 1245 is coupled to and overlying the piezoelectric transceiver layer 1240, and the passivation layer 1250 is overlying the transceiver electrode layer 1245 or at least portions of the transceiver electrode layer 1245 (see [0122]); wherein, Species F3 includes a cavity 1265 and one or both of a stiffener 1260 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200. (see [0122])  In addition, these species are not obvious variants of each other based on the current record.
•	Species F1 and Species F4 are independent or distinct because the ultrasonic fingerprint sensor system 1200 in Species F1 is in the “receiver up” orientation and includes piezoelectric (see [0122]); wherein, Species F4 includes and a cavity 1265 and one or both of a housing 1270 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]). In addition, these species are not obvious variants of each other based on the current record.
•	Species F1 and Species F5 are independent or distinct because the ultrasonic fingerprint sensor system 1200 in Species F1 is in the “receiver up” orientation and includes piezoelectric transceiver layer 1240 coupled to and overlying sensor substrate 1230 with a plurality of sensor pixel circuits 1235 disposed thereon. Transceiver electrode layer 1245 is coupled to and overlying the piezoelectric transceiver layer 1240, and the passivation layer 1250 is overlying the transceiver electrode layer 1245 or at least portions of the transceiver electrode layer 1245 (see [0122]); wherein, Species F5 includes the mechanical stress isolation layer 1210 may be molded around the ultrasonic fingerprint sensor system 1200, where a foam backing layer 1255 underlies the sensor substrate 1230 and an electrical shield 1275 underlies the mechanical stress isolation layer 1210 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]). In addition, these species are not obvious variants of each other based on the current record.
•	Species F1 and Species F6 are independent or distinct because the ultrasonic fingerprint sensor system 1200 in Species F1 is in the “receiver up” orientation and includes piezoelectric transceiver layer 1240 coupled to and overlying sensor substrate 1230 with a plurality of sensor pixel circuits 1235 disposed thereon. Transceiver electrode layer 1245 is coupled to and overlying (see [0122]); wherein, Species F6 includes the mechanical stress isolation layer 1210 molded around the ultrasonic fingerprint sensor system 1200, where an electrical shield 1275 underlies the mechanical stress isolation layer 1210 at the back side of the ultrasonic fingerprint sensor system 1200. There is no foam backing layer 1255. (see [0122]). In addition, these species are not obvious variants of each other based on the current record.
•	Species F2 and Species F3 are independent or distinct because the ultrasonic fingerprint sensor system 1200 in Species F2 includes a foam backing layer 1255 along with one or both of a stiffener 1260 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200. (see [0122]); wherein, Species F3 includes a cavity 1265 and one or both of a stiffener 1260 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200. (see [0122])  In addition, these species are not obvious variants of each other based on the current record.
Species F2 and Species F4 are independent or distinct because the ultrasonic fingerprint sensor system 1200 in Species F2 includes a foam backing layer 1255 along with one or both of a stiffener 1260 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200. (see [0122]); wherein, Species F4 includes and a cavity 1265 and one or both of a housing 1270 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]). In addition, these species are not obvious variants of each other based on the current record.
•	Species F2 and Species F5 are independent or distinct because the ultrasonic fingerprint sensor system 1200 in Species F2 includes a foam backing layer 1255 along with one or both of a (see [0122]); wherein, Species F5 includes the mechanical stress isolation layer 1210 may be molded around the ultrasonic fingerprint sensor system 1200, where a foam backing layer 1255 underlies the sensor substrate 1230 and an electrical shield 1275 underlies the mechanical stress isolation layer 1210 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]). In addition, these species are not obvious variants of each other based on the current record.
•	Species F2 and Species F6 are independent or distinct because the ultrasonic fingerprint sensor system 1200 in Species F2 includes a foam backing layer 1255 along with one or both of a stiffener 1260 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200. (see [0122]); wherein, Species F6 includes the mechanical stress isolation layer 1210 molded around the ultrasonic fingerprint sensor system 1200, where an electrical shield 1275 underlies the mechanical stress isolation layer 1210 at the back side of the ultrasonic fingerprint sensor system 1200. There is no foam backing layer 1255. (see [0122]). In addition, these species are not obvious variants of each other based on the current record.
•	Species F3 and Species F4 are independent or distinct because the ultrasonic fingerprint sensor system 1200 in Species F3 includes a cavity 1265 and one or both of a stiffener 1260 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200. (see [0122]); wherein, Species F4 includes and a cavity 1265 and one or both of a housing 1270 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]). In addition, these species are not obvious variants of each other based on the current record.
Species F3 and Species F5 are independent or distinct because the ultrasonic fingerprint sensor system 1200 in Species F3 includes a cavity 1265 and one or both of a stiffener 1260 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200. (see [0122]); wherein, Species F5 includes the mechanical stress isolation layer 1210 may be molded around the ultrasonic fingerprint sensor system 1200, where a foam backing layer 1255 underlies the sensor substrate 1230 and an electrical shield 1275 underlies the mechanical stress isolation layer 1210 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]). In addition, these species are not obvious variants of each other based on the current record.
•	Species F3 and Species F6 are independent or distinct because the ultrasonic fingerprint sensor system 1200 in Species F3 includes a cavity 1265 and one or both of a stiffener 1260 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200. (see [0122]); wherein, Species F6 includes the mechanical stress isolation layer 1210 molded around the ultrasonic fingerprint sensor system 1200, where an electrical shield 1275 underlies the mechanical stress isolation layer 1210 at the back side of the ultrasonic fingerprint sensor system 1200. There is no foam backing layer 1255. (see [0122]). In addition, these species are not obvious variants of each other based on the current record.
•	Species F4 and Species F5 are independent or distinct because the ultrasonic fingerprint sensor system 1200 in Species F4 includes and a cavity 1265 and one or both of a housing 1270 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]); wherein, Species F5 includes the mechanical stress isolation layer 1210 may be molded around the ultrasonic fingerprint sensor system 1200, where a foam backing layer 1255 underlies the sensor substrate 1230 and an electrical shield 1275 (see [0122]). In addition, these species are not obvious variants of each other based on the current record.
•	Species F4 and Species F6 are independent or distinct because the ultrasonic fingerprint sensor system 1200 in Species F4 includes and a cavity 1265 and one or both of a housing 1270 and an electrical shield underlies the sensor substrate 1230 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]); wherein, Species F6 includes the mechanical stress isolation layer 1210 molded around the ultrasonic fingerprint sensor system 1200, where an electrical shield 1275 underlies the mechanical stress isolation layer 1210 at the back side of the ultrasonic fingerprint sensor system 1200. There is no foam backing layer 1255. (see [0122]). In addition, these species are not obvious variants of each other based on the current record.
•	Species F5 and Species F6 are independent or distinct because the ultrasonic fingerprint sensor system 1200 in Species F5 includes the mechanical stress isolation layer 1210 may be molded around the ultrasonic fingerprint sensor system 1200, where a foam backing layer 1255 underlies the sensor substrate 1230 and an electrical shield 1275 underlies the mechanical stress isolation layer 1210 at the back side of the ultrasonic fingerprint sensor system 1200 (see [0122]); wherein, Species F6 includes the mechanical stress isolation layer 1210 molded around the ultrasonic fingerprint sensor system 1200, where an electrical shield 1275 underlies the mechanical stress isolation layer 1210 at the back side of the ultrasonic fingerprint sensor system 1200. There is no foam backing layer 1255. (see [0122]). In addition, these species are not obvious variants of each other based on the current record.

Upon election of Species G above, Applicant is also required under 35 U.S.C. 121 to elect 
•	Species G1 as shown in Figure(s) 13A, and further disclosed in [0123]-[0126]
•	Species G2 as shown in Figure(s) 13B, and further disclosed in [0123]-[0126]
The species are independent or distinct because the claims to different species recite the mutually exclusive characteristics of species such as:  
•	Species G1 and Species G2 are independent or distinct because the ultrasonic sensor systems 1300 of Species G1 includes a foam backing layer 1355 in a “receiver down” orientation (see [0123]); […] and one or both of a stiffener 1360 and an electrical shield underlies the foam backing layer. One or both of the stiffener 1360 and the electrical shield may be attached or bonded to the foam backing layer 1355 via an adhesive layer 1357 (see [0125]); wherein, Species G2 includes a plastic layer 1365 underlies the foam backing layer 1355, and a metal layer 1370 underlies the plastic layer 1365. The plastic layer 1365 is attached or bonded to the foam backing layer 1355 via an adhesive layer 1357 (see [0125]).  In addition, these species are not obvious variants of each other based on the current record.

Upon election of Species H above, Applicant is also required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the Claim(s) shall be restricted if no generic claim is finally held to be allowable. Currently, no Claim(s) are generic.
•	Species H1 as shown in Figure(s) 14A, and further disclosed in [0127]-[0138]
•	Species H2 as shown in Figure(s) 14B
The species are independent or distinct because the claims to different species recite the mutually exclusive characteristics of species such as:  
•	Species H1 and Species H2 are independent or distinct because the flexible ultrasonic sensor system 1495 of Species H1 is in a “receiver up” orientation (see [0127]); […], and a piezoelectric transceiver layer 1480 may be coupled to and disposed on the flexible substrate 1470 […] and further, the flexible ultrasonic sensor system 1495 may further include an optional backing layer 1492 on the back side of the flexible ultrasonic sensor system 1495. (see [0128]); wherein, the flexible ultrasonic sensor system 1495 of Species H2 is in a “receiver down” orientation (see [0134]) and a piezoelectric transceiver layer 1480 is coupled to and underlie the flexible substrate 1470. An electrode layer 1485 is coupled to and underlie the piezoelectric transceiver layer 1480, and a passivation layer 1490 may underlie at least a portion of the electrode layer 1485. An FPC 1475 is coupled to and underlie the flexible substrate 1470. The flexible ultrasonic sensor system 1495 further includes an optional backing layer 1492 on the back side of the flexible ultrasonic sensor system 1495. The backing layer 1492 may include one or both of an optically non-transparent layer and an electrically conductive blocking layer to serve a light-blocking function and/or an electrical shielding function. (see [0135]). In addition, these species are not obvious variants of each other based on the current record.

Upon election of Species I above, Applicant is also required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the Claim(s) shall be restricted if no generic claim is finally held to be allowable. Currently, no Claim(s) are generic.
•	Species I1 as shown in Figure(s) 16A, and further disclosed in [0141]-[0148]
Species I2 as shown in Figure(s) 16B, and further disclosed in [0141]-[0148]
•	Species I3 as shown in Figure(s) 16C, and further disclosed in [0141]-[0148]
•	Species I4 as shown in Figure(s) 16D, and further disclosed in [0141]-[0148]
The species are independent or distinct because the claims to different species recite the mutually exclusive characteristics of species such as:  
•	Species I1 and Species I2 are independent or distinct because Species I1  has a display that includes a porous black foam as a second light- blocking layer 1625 and a thick copper tape as a second electrical shielding layer 1635 (see [0142]); wherein, in Species I2 the porous black foam as the second light-blocking layer 1625 and the thick copper tape as the second electrical shielding layer 1635 is entirely removed or never provided on the back side of the display 1610. (see [0143]). In addition, these species are not obvious variants of each other based on the current record.
•	Species I1 and Species I3 are independent or distinct because Species I1  has a display that includes a porous black foam as a second light- blocking layer 1625 and a thick copper tape as a second electrical shielding layer 1635 (see [0142]); wherein, in Species I3 a porous black foam and a thick copper tape is provided with or subsequent to bonding the first light-blocking layer 1615 and the first electrical shielding layer 1620 to the back side of the display 1610 (see [0144]). In addition, these species are not obvious variants of each other based on the current record.
•	Species I1 and Species I4 are independent or distinct because Species I1  has a display that includes a porous black foam as a second light- blocking layer 1625 and a thick copper tape as a second electrical shielding layer 1635 (see [0142]); wherein, in Species I4 a porous black foam and a thick copper tape is provided with or subsequent to bonding the first light-blocking layer 1615 and the first electrical shielding layer 1620 to the back side of the display 1610. The porous black foam as a second light-blocking layer 1625 and the thick copper tape as a second electrical (see [0145]). In addition, these species are not obvious variants of each other based on the current record.
•	Species I2 and Species I3 are independent or distinct because in Species the porous black foam as the second light-blocking layer 1625 and the thick copper tape as the second electrical shielding layer 1635 is entirely removed or never provided on the back side of the display 1610. (see [0143]); wherein, in Species I3 a porous black foam and a thick copper tape is provided with or subsequent to bonding the first light-blocking layer 1615 and the first electrical shielding layer 1620 to the back side of the display 1610 (see [0144]). In addition, these species are not obvious variants of each other based on the current record.
•	Species I2 and Species I4 are independent or distinct because in Species the porous black foam as the second light-blocking layer 1625 and the thick copper tape as the second electrical shielding layer 1635 is entirely removed or never provided on the back side of the display 1610. (see [0143]); wherein, in Species I4 a porous black foam and a thick copper tape is provided with or subsequent to bonding the first light-blocking layer 1615 and the first electrical shielding layer 1620 to the back side of the display 1610. The porous black foam as a second light-blocking layer 1625 and the thick copper tape as a second electrical shielding layer 1635 is disposed on the back side of the first electrical shielding layer 1620. Wherein the porous black foam and the thick copper tape cover an ultrasonic sensor system 1630 at the back side (see [0145]). In addition, these species are not obvious variants of each other based on the current record.
•	Species I3 and Species I4 are independent or distinct because in Species I3 a porous black foam and a thick copper tape is provided with or subsequent to bonding the first light-blocking (see [0144]); wherein, in Species I4 a porous black foam and a thick copper tape is provided with or subsequent to bonding the first light-blocking layer 1615 and the first electrical shielding layer 1620 to the back side of the display 1610. The porous black foam as a second light-blocking layer 1625 and the thick copper tape as a second electrical shielding layer 1635 is disposed on the back side of the first electrical shielding layer 1620. Wherein the porous black foam and the thick copper tape cover an ultrasonic sensor system 1630 at the back side (see [0145]). In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571) 272-6031.  The examiner can normally be reached on 8AM-5:30PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomire can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                        
/AMIE M NDURE/Examiner, Art Unit 3645